 



EXHIBIT 10.2
 
PARTICIPATION AGREEMENT
Dated as of June 22, 2006
among
LENNOX PROCUREMENT COMPANY INC.,
as Lessee,
LENNOX INTERNATIONAL INC., as Guarantor,
BTMU CAPITAL CORPORATION, as Lessor,
MHCB (USA) LEASING AND FINANCE CORPORATION,
as initial holder of all of the Notes,
and
MHCB (USA) LEASING AND FINANCE CORPORATION,
Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page SECTION I DEFINITIONS; INTERPRETATION     1  
 
                SECTION II ACQUISITION AND LEASE; NATURE OF TRANSACTION     1  
 
 
  SECTION 2.1.   Agreement To Acquire And Lease     1  
 
  SECTION 2.2.   Funding Of Acquisition Costs     2  
 
  SECTION 2.3.   Equity Investment Yield, Interest Fees; Adjustment of Basic
Rent     2  
 
  SECTION 2.4.   Characterization of the Lease     4  
 
  SECTION 2.5.   Amounts Due Under Lease     4  
 
                SECTION III CONDITIONS PRECEDENT     5  
 
                SECTION IV REPRESENTATIONS     10    
 
  SECTION 4.1.   Representations of Lessee     10  
 
  SECTION 4.2.   Representations Of Lessor     14  
 
  SECTION 4.3.   Representations of Guarantor     15  
 
  SECTION 4.4.   Representations of Administrative Agent     19  
 
  SECTION 4.5.   Representations of Lenders     20  
 
                SECTION V COVENANTS     20    
 
  SECTION 5.1.   Covenants of Lessee     20  
 
  SECTION 5.2.   Covenants of Lessor     22  
 
  SECTION 5.3.   Covenants of Guarantor     26  
 
                SECTION VI TRANSFERS BY LESSOR AND LENDERS     28    
 
  SECTION 6.1.   Transfers by Lessor or Lender     28  
 
                SECTION VII INDEMNIFICATION     28    
 
  SECTION 7.1.   General Indemnification     28  
 
  SECTION 7.2.   Environmental Indemnity     30  
 
  SECTION 7.3.   Proceedings In Respect Of Claims     31  
 
  SECTION 7.4.   General Tax Indemnity     33  
 
  SECTION 7.5.   Increased Costs, Etc.     36  
 
                SECTION VIII MISCELLANEOUS     39    
 
  SECTION 8.1.   Survival of Agreements     39  
 
  SECTION 8.2.   Notices     40  
 
  SECTION 8.3.   Counterparts     40  
 
  SECTION 8.4.   Amendments; Release     40  

- i -

 



--------------------------------------------------------------------------------



 



                 
 
  SECTION 8.5.   Headings, etc     40  
 
  SECTION 8.6.   Parties in Interest     40  
 
  SECTION 8.7.   GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS     40  
 
  SECTION 8.8.   Expenses     42  
 
  SECTION 8.9.   Severability     42  
 
  SECTION 8.10.   Limited Liability of Lessor     42  
 
  SECTION 8.11.   Closing     43  
 
  SECTION 8.12.   Existing Lennox Leases     43  
 
                APPENDIX A Definitions and Interpretation        
 
                SCHEDULES         SCHEDULE 8.2 Notice Information; Wire
Information        
 
                EXHIBITS         EXHIBIT A Form of Mortgage         EXHIBIT B
Form of Assignment of Lease         EXHIBIT C Form of Environmental Audit
Reliance Letter         EXHIBIT D Form of Lessor Confirmation         EXHIBIT E
Form of Subordination Agreement         EXHIBIT F Form of Certification from
Transferee of Lessor        

- ii -

 



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT
     THIS AGREEMENT, dated as of June 22, 2006 (as it may be amended or modified
from time to time in accordance with the provisions hereof, this “Agreement”),
is among LENNOX PROCUREMENT COMPANY INC., a Delaware corporation (together with
its successors and permitted assigns, “Lessee”), LENNOX INTERNATIONAL, INC., a
Delaware corporation (together with its successors and permitted assigns,
“Guarantor”), BTMU CAPITAL CORPORATION, a Delaware corporation, as Lessor
(together with its successors and assigns, the “Lessor”), MHCB (USA) LEASING AND
FINANCE CORPORATION, a New York corporation (“MHCB”), as initial holder of all
of the Notes (together with its successors and assigns, “Lender”), and MHCB, as
administrative agent (together with its successors and permitted assigns,
“Administrative Agent”).
PRELIMINARY STATEMENT
     In accordance with the terms and provisions of this Agreement, the Lease,
the Credit Agreement and the other Operative Documents, (i) Lessor contemplates
acquiring the Property, and leasing the Property to Lessee, (ii) Lessor wishes
to obtain, and each of the Lenders are willing to provide, financing of a
portion of the funding of the acquisition of the Property, (iii) Lessee wishes
to lease the Property from Lessor, and (iv) Guarantor is willing to provide its
Guaranty to the beneficiaries named therein.
     In consideration of the mutual agreements contained in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION I
DEFINITIONS; INTERPRETATION
     Unless the context shall otherwise require, capitalized terms used and not
defined herein shall have the meanings assigned thereto in Appendix A hereto for
all purposes hereof; and the rules of interpretation set forth in Appendix A
hereto shall apply to this Agreement.
SECTION II
ACQUISITION AND LEASE;
NATURE OF TRANSACTION
     SECTION 2.1. Agreement To Acquire And Lease. The Seller and the Buyer have
entered into the Purchase Agreement, pursuant to which Seller has agreed to sell
the Property to the Buyer and the Buyer has agreed to purchase the Property,
subject, each case, to satisfaction of certain conditions precedent. Effective
as of the effective date of this Agreement (also sometimes herein referred to as
the Closing Date), subject to all conditions precedent in this Agreement,
(i) Buyer is assigning its rights under the Purchase Agreement to Lessor,
(ii) Lessor is advancing the purchase price required by the Purchase Agreement
for the Property using the proceeds of the Loan and the Equity Investment, and
thereby acquiring fee simple interest in the Property, subject to the Permitted
Liens, (iii) Lessor is leasing the Property to Lessee pursuant to the Lease, and
(iv) Lessee is leasing the Property from Lessor pursuant to the Lease. Also
effective as of the Closing Date, the parties to this Agreement are joining with
Seller in

 



--------------------------------------------------------------------------------



 



executing the Escrow Agreement which will supplement the Purchase Agreement to
establish the terms and conditions of (A) the release from escrow and delivery
of (i) Seller’s deed, which will convey the Property to Lessor, and of the
Operative Documents to Lessor, (B) the delivery of the purchase price for the
Property required by the Purchase Agreement, and (C) the release (defeasance) of
a lien against the Property, which was granted by Seller to secure financing
previously obtained. As provided in the Escrow Agreement, the rights and
obligations of the parties thereunder will not be subject to any conditions
precedent set forth herein, nor will they be contingent upon any delivery or
release from escrow of this Agreement or other Operative Documents. In
connection with the Purchase Agreement (as modified and supplemented by the
Escrow Agreement), Lessee will be acting and is hereby authorized to act as
Lessor’s agent to perform on its behalf any obligations that may arise under
such Agreement, including execution and delivery of the Purchase Agreement
Documents, other than the acceptance of the conveyance of the Property and
payment of the purchase price therefor.
SECTION 2.2. Funding Of Acquisition Costs
          (a) Funding and Payment of Purchase Price for Property on Closing
Date. Subject to the terms and conditions of this Agreement and the other
Operative Documents, on the Closing Date, the Lenders shall, make a term loan to
Lessor in an amount equal to $32,962,395.40 (the “Loan”) and the Lessor,
together with its own funds in the amount of $8,240,598.85 (such amount, less
any Additional Payment made pursuant to the Lease, plus all Yield capitalized
pursuant to Section 2.3(a), the “Equity Investment”), shall acquire the Property
from the Seller and lease the Property to Lessee pursuant to the Lease.
Guarantor shall guaranty the obligations of Lessee under the Lease and the other
Operative Documents to which it is a party pursuant to the Guaranty.
          (b) Adjustments Following any Additional Payment. If, pursuant to the
Lease, Lessor requires that Lessee pay the Additional Payment and Lessee
complies with its obligation to pay the Additional Payment, then commencing on
each Payment Date after payment by Lessee of the Additional Payment, the Yield
payable with respect to the Equity Investment shall not be paid by Lessee, but
rather shall be capitalized and added to the outstanding principal of the Equity
Investment on the applicable Payment Date, until (but only until) all such
amounts capitalized and added to the principal of the Equity Investment equals
the Additional Payment. In no event will any payment of accrued Yield in excess
of the Additional Payment be excused by this provision, and all Yield
capitalized pursuant to this provision will be included in the principal balance
of the Equity Investment used to compute subsequently accruing Yield.
SECTION 2.3. Equity Investment Yield, Interest Fees; Adjustment of Basic Rent
     (a) Yield on Equity Investment. The Equity Investment outstanding from time
to time shall accrue yield (“Yield”) at a rate equal to the LIBOR Rate plus the
Applicable Margin computed using the actual number of days elapsed and a 360-day
year. As provided in the preceding section, however, any payment of the
Additional Payment shall be applied to the reduction of the Equity Investment on
the date received, and on each Payment Date thereafter Yield shall not be
payable, but rather shall be capitalized and added to the Equity Investment,
until the first Payment Date after all such capitalized Yield equals or exceeds
the Additional

- 2 -



--------------------------------------------------------------------------------



 



Payment. No Yield shall be payable on such Additional Payment. If all or a
portion of the principal amount of or Yield on the Equity Investment shall not
be paid when due then, without limiting the rights of Lessor under the Lease,
such overdue amount shall, accrue yield at the Overdue Rate from the initial due
date until paid in full (as well after as before judgment).
          (b) Interest on the Loan. The outstanding principal amount of the Loan
shall accrue interest at a rate equal to the LIBOR Rate plus the Applicable
Margin (the “Interest Rate”), computed using the actual number of days elapsed
and a 360-day year. If all or a portion of the principal amount of or interest
on a Loan shall not be paid when due, such overdue amount shall accrue interest
at the Overdue Rate from the initial due date until paid in full (as well as
before judgment).
          (c) Fees. Lessee agrees to pay the Structuring Fee to Lessor and the
Participation Fee to Lender, in each case, on the Closing Date.
          (d) Rate Determinations. Unless Administrative Agent shall notify the
parties hereto to the contrary, on or prior to the commencement of each Rent
Period, Lessor, on behalf of Administrative Agent, shall determine the LIBOR
Rate or Alternative Rate, as applicable, and on each Calculation Date, any
change in the Applicable Margin, which determinations shall be conclusive absent
manifest error, and shall provide notice to the Lenders of such determination of
the LIBOR Rate or Alternative Rate, and notice to Lessee and the Lenders of any
change in the Applicable Margin.
          (e) Adjustment of Basic Rent. The parties hereto acknowledge that on
the Closing Date Lessor will enter into an Interest Rate Swap Agreement pursuant
to which Lessor will agree to pay to the counterparty thereunder the fixed
payments of Basic Rent due from Lessee pursuant to the Lease and the swap
counterparty will agree to make floating payments to the order of Lessor in
amounts that are intended to be sufficient to pay the interest due on the
outstanding principal amount of the Loan and Yield payable on the Equity
Investment. The Basic Rent payable by Lessee pursuant to the Lease was
calculated on the Closing Date by reference to, among other things, the
applicable Pricing Level and such Interest Rate Swap. The parties intend and
agree that, to the extent that the Pricing Level changes on a Calculation Date
due to a change in Guarantor’s Debt to Adjusted EBITDA Ratio, the Basic Rent due
and payable by Lessee pursuant to the Lease shall be recalculated as of such
Calculation Date by reference to, among other things, such Interest Rate Swap
Agreement and the then applicable Pricing Level, and Lessor shall produce a new
schedule of Basic Rent that will be subject to the reasonable approval of each
of Lessor, Lessee, Guarantor and all of the Lenders. Following approval of the
adjusted schedule of Basic Rent, the Lease will be modified or supplemented to
include the adjusted schedule and thereafter Lessee shall be obligated to pay
Basic Rent in accordance with such adjusted schedule.
     SECTION 2.4. Characterization of the Lease.
          (a) Intent of the Parties. It is the intent of Lessee, Lessor and
Lender that (1) for the purposes of determining the proper accounting for the
Lease by Lessee, Lessor will be treated as the owner and landlord of the Leased
Property and Lessee will be treated as the tenant of the Leased Property; and
(2) for income and other tax purposes and for real estate, commercial

- 3 -



--------------------------------------------------------------------------------



 




law (including bankruptcy) and regulatory purposes, (A) Lessee owns the Leased
Property and will be entitled to all tax benefits ordinarily available to an
owner of property similar to the Leased Property, (B) the Lease will be treated
as a financing arrangement, (C) Lessor will be treated as a lender making a loan
to Lessee in a principal amount equal to the Lease Balance, which loan is
secured by the Leased Property, and (D) the Lender will be treated as a lender
making a loan to Lessor, which will constitute indebtedness for purposes of
federal income taxation in an aggregate principal amount equal to the aggregate
principal amount of the Note. Consistent with such intent, by the provisions set
forth in the Memorandum of Lease, Lessee is granting to Lessor a lien upon and
warranting title to the Land and the Improvements and all rights, titles and
interests of Lessee in and to other Leased Property, WITH POWER OF SALE, to
secure all obligations (monetary or otherwise) of Lessee arising under or in
connection with any of the Operative Documents. Without limiting the generality
of the foregoing, the parties to this Agreement desire that their intent as set
forth in this subparagraph be given effect both in the context of any
bankruptcy, insolvency or receivership proceedings concerning Lessee or Lessor
and in other contexts. Accordingly, the parties expect that in the event of any
bankruptcy, insolvency or receivership proceedings affecting Lessee or Lessor or
any enforcement or collection actions arising out of such proceedings, the
transactions evidenced by the Lease will be characterized and treated as loans
made to Lessee by Lessor, as an unrelated third party lender to Lessee, secured
by the Leased Property.
          (b) Responsibility for Proper Characterization. Notwithstanding the
foregoing, Lessee acknowledges and agrees that neither Lessor nor Lender has
made any representations or warranties concerning the tax, financial, accounting
or legal characteristics or treatment of the Lease or other Operative Documents
and that Lessee has obtained and relied solely upon the advice of its own tax,
accounting and legal advisors concerning the Operative Documents and the
accounting, tax, financial and legal consequences of the transactions
contemplated therein.
          (c) The parties intend that Lessee’s obligations not be reduced by
reason of any prepayment of the principal amount the Loan by Lessor or any
foreclosure under the Mortgage if the foreclosure is made subject to Lessee’s
rights under the Lease. Therefore, for purposes of computing all payments of
Basic Rent following any such prepayment or foreclosure, in the case of a
foreclosure, the Loan, the Equity Investment and the Lease Balance will be
deemed not to be reduced by any proceeds of a foreclosure sale (be it in the
form of a credit bid or otherwise) received upon any foreclosure of the lien of
the Mortgage if the sale is made subject to the rights of Lessee under the Lease
and, in the case of any prepayment of the principal of the Loan, the Loan and
the Lease Balance will be deemed not to have been reduced by the amount of such
principal prepayment.
     SECTION 2.5. Amounts Due Under Lease. Notwithstanding anything else to the
contrary herein, it is the intention of Lessee, Lessor, Lender and Guarantor
that, subject to the exceptions listed below in this section: (i) the amount and
timing of Basic Rent due and payable from time to time from Lessee under the
Lease, as converted into floating payments pursuant to the Interest Rate Swap
Agreement entered into by Lessor on the Closing Date, shall be equal to the
aggregate payments due and payable on each Payment Date with respect to interest
on, and any principal of, the Loan and Yield on, and any principal of, the
Equity Investment; (ii) if Lessee elects the Purchase Option or becomes
obligated to purchase the Leased Property, the

- 4 -



--------------------------------------------------------------------------------



 



outstanding principal amount of the Loan and the Equity Investment, all interest
and Yield thereon, plus all costs and any other amounts payable by Lessee under
any Operative Document and all other obligations of Lessee owing to Lessor and
Lender shall be paid in full by Lessee; (iii) if Lessee properly elects the
Remarketing Option or the Surrender Option, the principal amount of, and accrued
interest on, the Loan and the Equity Investment plus all costs and any other
amounts payable by Lessee under any Operative Document will be paid out of the
Lessee Obligation; and (iv) upon any acceleration of the Termination Date and
Lessee’s obligation to purchase the Leased Property under the Lease as a result
of a Lease Event of Default that did not arise solely from a Limiting Event, the
amounts then due and payable by Lessee under the Lease shall include all amounts
necessary to pay in full the Loan, and accrued interest thereon, the Equity
Investment and accrued Yield thereon and all other obligations of Lessee owing
to Lessor and Lender. The understanding set forth in the preceding sentence is
subject to the following exceptions:
          (a) After any Additional Payment, Basic Rent will not be sufficient to
cover Yield as it accrues on the Equity Investment to the extent that such Yield
is to be capitalized and added to the Equity Investment as provided in
Sections 2.2(b) and 2.3(a).
          (b) Lessee’s obligations (including its obligations to pay Basic Rent)
will not be accelerated or increased by reason of (1) any Default or Event of
Default on the part of Lessor under the Credit Agreement (e.g., a failure of
Lessor to maintain its corporate existence as required by the Operative
Documents or the existence of judgment lien against Lessor which constitutes a
Lessor Lien) unless such Default or Event of Default is caused by a
corresponding Lease Default or Lease Event of Default on the part of Lessee
(e.g., a failure by Lessee to rectify any lien against the Leased Property other
than a Lessor Lien within the period for cure allowed by the Lease) or (2) any
modifications to the Notes, the Credit Agreement, the Deed of Trust or other
documents that evidence or secure the Loan made without Lessee’s prior written
approval or consent.
SECTION III
CONDITIONS PRECEDENT
     The obligations of Lessor, and Lender shall be subject to the fulfillment
to the satisfaction of, or waiver by, each such party hereto (acting directly or
through its counsel) on or prior to the Closing Date of the following conditions
precedent, provided that the obligations of Lessor and Lender, respectively,
shall not be subject to any conditions contained in this Section 3 which are
required to be performed by Lessor and Lender, respectively:
          (a) Documents. The following documents shall have been executed and
delivered by the respective parties thereto:
               (i) Deed and Purchase Agreement. The form of the original Deed to
be duly executed by the applicable Seller and in recordable form, and copies of
the Purchase Agreement and the Purchase Agreement Documents, duly executed by
such Seller and Buyer and assigned to Lessor, shall each have been delivered to
Lessor and Lender.

- 5 -



--------------------------------------------------------------------------------



 



               (ii) Memorandum of Lease. The original of the Memorandum of
Lease, if any, duly executed by Lessee and Lessor and in recordable form, shall
have been delivered to Administrative Lessor and Lender.
               (iii) Mortgage and Assignment of Lease. Counterparts of the
Mortgage in the form of Exhibit A attached hereto, duly executed by Lessor and
in recordable form, and the Assignment of Lease in the form of Exhibit B
attached hereto related to the Leased Property in recordable form, duly executed
by Lessor, shall have been delivered to Lender.
               (iv) Guaranty. Counterparts of the Guaranty, duly executed by
Guarantor, shall have been delivered to Lender, Lessor and Administrative Agent.
               (v) Credit Agreement; Notes. Counterparts of the Credit
Agreement, duly executed by Lessor, Administrative Agent and Lender shall have
been delivered to each of Lessor, Administrative Agent and Lender. The Notes,
duly executed by Lessor, shall have been delivered to Lender.
               (vi) This Agreement. Counterparts of this Agreement, duly
executed by the parties hereto, shall have been delivered to each of the parties
hereto.
               (vii) Lease. Counterparts of the Lease, duly executed by the
parties thereto shall have been delivered to each of the parties hereto.
               (viii) Assignment of Guaranty. Counterparts of the Assignment of
Guaranty, duly executed by the parties thereto shall have been delivered to each
of the parties hereto.
               (ix) Escrow Agreement. Counterparts of the Escrow Agreement, duly
executed by Seller, Title Company, Lessee, Lessor, Lenders and Administrative
Agent shall have been delivered to each of the parties hereto.
               (x) Other Operative Document. Each other Operative Document,
other than the Subordination Agreements, shall have been executed and delivered
to the parties thereto.
          (b) Credit Agreement. All conditions specified in the Credit Agreement
shall have been, and shall remain, satisfied in full to the satisfaction of
Administrative Agent and Lender.
          (c) Survey. Lessee shall have delivered, or shall have caused to be
delivered, to Lessor, Administrative Agent and Lender, at Lessee’s expense,
sufficient copies of an accurate survey prepared in accordance with the 2005
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys certified
to Lessor, each of the Lenders and Administrative Agent in a form satisfactory
to Lessor, Lender and Administrative Agent and showing no state of facts
reasonably unsatisfactory to Lessor, Lender or Administrative Agent and prepared
within ninety (90) days of the Closing Date by a Person reasonably satisfactory
to Lessor, Lender and Administrative Agent. Such survey shall (1) be acceptable
to the Title Insurance Company, (2) show no encroachments on the Land by
structures owned by others, and no encroachments from

- 6 -



--------------------------------------------------------------------------------



 




any part of the Leased Property onto any land owned by others, and (3) disclose
no state of facts reasonably objectionable to Lessor, Lender, Administrative
Agent or the Title Insurance Company, and be reasonably acceptable to each such
Person.
          (d) Title and Title Insurance. On the Closing Date, Lessor shall
receive from the Title Insurance Company an Owner’s Policy of Title Insurance
and an alternative Mortgagee Policy of Title Insurance (insuring the lien of the
mortgage contained in the Memorandum of Lease) issued to Lessor and its
successors and assigns including Administrative Agent, and Administrative Agent
shall receive from the Title Insurance Company a Mortgagee Policy of Title
Insurance issued by Title Insurance Company for the Mortgage, in each case,
reasonably acceptable in form and substance to Lessor and Administrative Agent,
respectively (collectively, the “Title Policy”). The Title Policy shall be dated
as of the Closing Date, and, to the extent permitted under Applicable Law, shall
include coverage over the creditors’ rights exclusion and the general exceptions
to such policy and shall contain such affirmative endorsements as to mechanic’s
liens, easements and rights-of-way, encroachments, the non-violation of
covenants and restrictions, zoning, survey matters and other matters as Lessor
or Administrative Agent shall reasonably request, including, without limitation,
an appropriate “re-characterization” endorsement.
          (e) Appraisal. At least ten (10) days prior to the Closing Date,
Lessor and Administrative Agent shall have received sufficient copies of a
report of the Appraiser (an “Appraisal”), paid for by Lessee, which shall meet
the requirements of FIRREA, shall be satisfactory to each of Lessor and Lender
in their sole discretion, and shall state in a manner satisfactory to each of
Lessor and Lender in their sole discretion, the estimated “as vacant” value of
the Leased Property.
          (f) Environmental Audit and Related Reliance Letter. Lessor,
Administrative Agent and Lender shall have received sufficient copies of an
Environmental Audit (from Terracon Consultants, Inc. or a firm selected by
Lessor and Lender and acceptable to Lessee) for the Leased Property showing that
no Hazardous Materials are present and otherwise satisfactory to Lessor and
Lender; and the firm that prepared the Environmental Audit for the Leased
Property shall have delivered to Lessor and Lender and Administrative Agent a
letter substantially in the form set forth on Exhibit C hereto stating that each
of Lessor, Administrative Agent and Lender may rely upon such firm’s
Environmental Audit of the Land, it being understood that acceptance of any such
Environmental Audit shall not release or impair Lessee’s or Guarantor’s
obligations under the Operative Documents with respect to any environmental
liabilities relating to the Leased Property.
          (g) Evidence of Insurance. Lessor and Administrative Agent shall have
received from Lessee certificates of insurance evidencing that the Insurance
Requirements have been fully complied with (including the naming each Lessor,
Administrative Agent and Lender as additional insured with respect to liability
insurance and the naming of Administrative Agent, on behalf of each of the
Lenders, as loss payee and mortgagee with respect to property and casualty
insurance), in form and substance satisfactory to Lessor, Administrative Agent
and Lender.

- 7 -



--------------------------------------------------------------------------------



 



          (h) Lien Searches, Financing Statements. Uniform Commercial Code lien
searches shall have been performed and sufficient copies thereof delivered to
Lessor and Administrative Agent, which shall indicate to each of such party’s
reasonable satisfaction that there are no Liens (regardless of whether senior,
pari passu or junior) in effect with respect to any collateral which would be
subject to the security interest granted to (x) the Administrative Agent
pursuant to the Credit Agreement and (y) Lessor pursuant to the Memorandum of
Lease and UCC-1 financing statements covering such collateral shall have been
prepared, executed by the parties thereto and copies thereof delivered to
Lessor, Administrative Agent and Lender, all of which shall be in form and
substance reasonably acceptable to such recipients.
          (i) Recording Fees; Transfer Taxes. Each of Lessor and Administrative
Agent shall have received satisfactory evidence of the payment of all recording
and filing fees and taxes with respect to any recordings or filings made of the
Deed, the Lease (or memorandum thereof), the Mortgage, the Assignment of Lease
and any UCC financing statements to be filed with the Secretary of State of
Delaware (or other appropriate filing office) as either Lessor or Administrative
Agent deems necessary or desirable in order to protect such party’s interests.
          (j) Lessee and Guarantor Opinions. The opinion of Counsel to Lessee
and Guarantor, dated the Closing Date, in form reasonably acceptable to each of
Lessor, Administrative Agent and Lender.
          (k) Litigation. No action or proceeding shall have been instituted or
threatened nor shall any governmental action, suit, proceeding or investigation
be instituted or threatened before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority, to set aside, restrain, enjoin or prevent the
performance of this Agreement or any transaction contemplated hereby or by any
other Operative Document or which is reasonably likely to materially adversely
affect the Leased Property or any transaction contemplated by the Operative
Documents or which could reasonably be expected to result in a Material Adverse
Effect.
          (l) Legality. In the opinion of Lessor or Lender or their respective
counsel, the transactions contemplated by the Operative Documents shall not
violate any Applicable Law, and no change shall have occurred or been proposed
in Applicable Law that would make it illegal for Lessor or Lender to participate
in any of the transactions contemplated by the Operative Documents.
          (m) No Events. (i) No Event of Default, Default, Significant Casualty
or Significant Condemnation shall have occurred and be continuing, (ii) no
action shall be pending or threatened by a Governmental Authority to initiate a
Condemnation or a Significant Condemnation, and (iii) there shall not have
occurred any event that could reasonably be expected to have a Material Adverse
Effect.
          (n) Representations. Each representation and warranty of the parties
hereto or to any other Operative Document contained herein or in any other
Operative Document shall be true and correct in all material respects as though
made on and as of the Closing Date.

- 8 -



--------------------------------------------------------------------------------



 



          (o) Zoning. The Leased Property complies with all applicable zoning
ordinances or similar land use restrictions.
          (p) Governmental Authorizations. All authorizations, if any, required
by any Governmental Authority for the operation of the Leased Property as an
office or distribution facility, as applicable, which are presently procurable
shall have been obtained.
          (q) Taxes. All Taxes payable on or prior to the Closing Date in
connection with the Property shall have been paid in full or otherwise provided
for by Lessee. All sales taxes and duties related to the transactions
contemplated by the Operative Documents due and payable as of the Closing Date
have been paid or otherwise provided for by Lessee.
          (r) Utilities. All utility services necessary for use of the Property
(including without limitation, electric, gas, telephone, water and sewer
service) are available to the Leased Property, and Lessee has the right to
connect to and use all utility services without restriction; and that all
necessary easements appurtenant to the Land to provide such utility services to
the Property have been obtained
          (s) Lessee’s Resolutions and Incumbency Certificate, etc. Lessor and
Administrative Agent shall have received (x) a certificate of the Secretary or
an Assistant Secretary of Lessee, dated as of the Closing Date, attaching and
certifying as to (i) the Board of Directors’ resolution duly authorizing the
execution, delivery and performance by it of each Operative Document to which it
is or will be a party, (ii) the incumbency and signatures of persons authorized
to execute and deliver such documents on its behalf, (iii) its certificate of
incorporation, certified as of a recent date by the Secretary of State of the
state of its organization, (iv) its by-laws, and (v) good standing certificates
for Lessee, dated within thirty (30) days of the Closing Date, from the
appropriate offices of (i) the state of Lessee’s organization, and (ii) the
state where subject Leased Property is located.
          (t) Guarantor’s Resolutions and Incumbency Certificate, etc. Each of
Lessor and Administrative Agent shall have received (x) a certificate of the
Secretary or an Assistant Secretary of Guarantor, dated as of the Closing Date,
attaching and certifying as to (i) the Board of Directors’ resolution duly
authorizing the execution, delivery and performance by it of each Operative
Document to which it is or will be a party, (ii) the incumbency and signatures
of persons authorized to execute and deliver such documents on its behalf,
(iii) its certificate of incorporation, certified as of a recent date by the
Secretary of State of the state of its incorporation, (iv) its by-laws, and
(v) good standing certificates for Guarantor, dated within thirty (30) days of
the Closing Date, from the appropriate offices of the state or states of
Guarantor’s incorporation and principal place of business.
          (u) Transaction Expenses. To the extent (if any) not paid from
proceeds of the Loan or the Equity Investment, Lessee shall have paid the costs
associated with the Transaction then accrued and invoiced which Lessee has
agreed to pay pursuant to Section 8.8 hereof to the Persons entitled thereto.
          (v) Lien Status. On the Closing Date, Lessor shall be the owner of the
collateral securing the Note, free and clear of any Liens (senior, pari passu or
junior) other than

- 9 -



--------------------------------------------------------------------------------



 



Permitted Liens, and all financing statements, assignments of real property
interests and other documents reasonably requested by the Administrative Agent
to be recorded or filed in order to perfect and protect such collateral against
all creditors of and purchasers from Lessor will have been delivered to the
Title Insurance Company for filing in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full.
          (w) Existing Space Leases. Lessor and Lenders shall have received
evidence that each of the tenants under the Existing Space Leases has been
notified of the sale of the Property to Lessor, Lessor’s lease of the Leased
Property to Lessee pursuant to the Lease and the assignment to and assumption by
Lessee of all of the rights and obligations of the owner of the Leased Property
pursuant to the Existing Space Leases and that each of such tenants has
acknowledged the same:
          (x) Lessor Confirmation. On the Closing Date, Lessor shall deliver to
Lessee the certificate in the form attached hereto as Exhibit D.
SECTION IV
REPRESENTATIONS
     SECTION 4.1. Representations of Lessee. Effective as of the date of
execution hereof, and as of the Closing Date, Lessee represents and warrants to
each of the other parties hereto as follows:
          (a) Organization; Corporate Powers. Lessee (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified as a foreign
corporation and in good standing (A) in the jurisdiction where the Leased
Property is located and (B) under the laws of each jurisdiction where such
qualification is required and where the failure to be duly qualified and in good
standing would have a Material Adverse Effect and (iii) has all requisite
corporate power and authority to own, operate and encumber its property and
assets and to conduct its business as presently conducted and as proposed to be
conducted in connection with and following the consummation of the transactions
contemplated by the Operative Documents.
          (b) Authority.
               (i) Lessee has the requisite corporate power and authority to
execute, deliver and perform the Operative Documents executed by it, or to be
executed by it.
               (ii) The execution, delivery and performance (or recording or
filing, as the case may be) of the Operative Documents and the consummation of
the transactions contemplated thereby, have been duly approved by the Board of
Directors of Lessee and no other corporate proceedings on the part of Lessee are
necessary to consummate the transactions so contemplated.
          (c) Enforceability of Operative Documents. The Operative Documents
executed by Lessee, have been duly executed and delivered (or recorded or filed,
as the case may be) by Lessee, and constitute its legal, valid and binding
obligation, enforceable against it in

- 10 -



--------------------------------------------------------------------------------



 




accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
limiting creditors’ rights generally or by equitable principles generally.
          (d) Conflicts. Lessee is not subject to any Contractual Obligation or
restriction or to any order, rule, regulation, writ, injunction or decree of any
court or Governmental Authority or to any Applicable Law which materially and
adversely affects its ability to perform its obligations under the Operative
Documents. The execution, delivery and performance by Lessee of each Lessee
Document do not and will not (i) conflict or result in a breach of or constitute
a default under (A) any Applicable Law in effect as of the date of delivery of
the Lessee Documents, (B) the articles of incorporation or by-laws of Lessee,
(C) any material agreement or instrument to which Lessee is a party or by which
it is bound, or (D) any order, writ, injunction or decree of any court or other
Governmental Authority, or (ii) result in the creation or imposition of any Lien
upon Lessee’s property pursuant to such agreement or instrument.
          (e) Approvals. Except as have been made, obtained or given, and are in
full force and effect, no filing or registration with, consent or approval of,
or notice to, with or by any Governmental Authority, is required to authorize,
or is required in connection with, the execution, delivery and performance by
Lessee of the Operative Documents or the legality, validity, binding effect or
enforceability of any Operative Document. The execution, delivery and
performance by Lessee of each of the Operative Documents to which it is a party
do not require any consent or approval from any of Lessee’s creditors (except as
have already been obtained in writing).
          (f) Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending against or, to the
knowledge of the Lessee, threatened against or affecting the Lessee or any of
its Subsidiaries (A) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (B) which in any manner draws
into question the validity or enforceability of this Agreement or any other
Operative Document.
          (g) Ownership of Property. As of the Closing Date, each of Lessee and
its Subsidiaries has good title to, or valid leasehold or other appropriate
legal interests in, all of its real and personal property material to the
operation of its business, free and clear of any Liens except those Liens which
would, individually or in the aggregate, not have a Material Adverse Effect.
Each of Lessee and its Affiliates owns, or is licensed, or otherwise has the
right, to use, all patents, trademarks, service marks, trade names, copyrights,
franchises, licenses, and other intellectual property material to its business,
and the use thereof by Lessee and its Affiliates does not infringe on the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not have a Material Adverse Effect.
          (h) Investment Company. Neither Lessee nor any of its Affiliates is
required, and will not be required as a result of the Transaction or the offer
and sale of the Notes under the circumstances contemplated by the Credit
Agreement and this Agreement or the other transactions contemplated by this
Agreement and the other Operative Documents, to register as

- 11 -



--------------------------------------------------------------------------------



 




an “investment company” under the Investment Company Act of 1940, as amended,
and Lessee is not “controlled” by an “investment company” as defined in the
Investment Company Act of 1940, as amended.
          (i) Applicable Law and Agreements. Lessee and each of its Subsidiaries
and each Person acting on behalf of any of them is in compliance with (i) all
Applicable Law applicable to them and their respective businesses, and (ii) all
indentures, agreements or other instruments binding upon it or its properties,
in each case where the failure to so comply would have a Material Adverse
Effect, either individually or together with other such cases.
          (j) Rights in Respect of the Leased Property. Neither Lessee nor any
Affiliate of Lessee is a party to any contract or agreement to sell any interest
in the Leased Property or any part thereof, other than pursuant to this
Agreement and the Lease.
          (k) Hazardous Materials.
               (i) To the best knowledge of Lessee, there are no Hazardous
Materials present at, upon, under or within the Leased Property or released or
transported to or from the Leased Property (except in full compliance with all
Applicable Law).
               (ii) No Governmental Actions have been taken or are in process
or, to the best knowledge of Lessee, have been threatened with regard to the
Leased Property, which could reasonably be expected to subject the Leased
Property, Administrative Agent, Lender or Lessor to any Claims or Liens under
any Environmental Law which would have a Material Adverse Effect on Lessee or a
material adverse effect on, Lessor, Administrative Agent, Lender or the Leased
Property.
               (iii) Lessee has, or will obtain on or before the date required
by Applicable Law, all Environmental Permits necessary to operate the Leased
Property in accordance with Environmental Laws and is complying with and has at
all times complied with all such Environmental Permits, except to the extent the
failure to so comply would not have a Material Adverse Effect.
               (iv) No notice, notification, demand, request for information,
citations, summons, complaint or order has been issued to or filed with or has
been received by Lessee, no penalty has been assessed on Lessee and, to its best
knowledge, no investigation or review is pending or threatened by any
Governmental Authority or other Person in each case relating to the Leased
Property with respect to any alleged violation or liability of Lessee under any
Environmental Law. No material notice, notification, demand, request for
information, citations, summons, complaint or order has been issued to or filed
with or has been received by any other Person, no material penalty has been
assessed on any other Person and no investigation or review is pending or, to
its best knowledge, threatened by any Governmental Authority or other Person
relating to the Leased Property with respect to any alleged material violation
or liability under any Environmental Law by any other Person.
               (v) The Leased Property is presently in compliance in all
material respects with all Environmental Laws, and there are no present or, to
Lessee’s best knowledge, past facts, circumstances, activities, events,
conditions or occurrences regarding the Leased

- 12 -



--------------------------------------------------------------------------------



 



Property (including without limitation the release or presence of Hazardous
Materials) that could reasonably be anticipated to (A) form the basis of a
material Claim against the Leased Property, Lessor, Administrative Agent, Lender
or Lessee, (B) cause the Leased Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law,
(C) require the filing or recording of any notice or restriction relating to the
presence of Hazardous Materials in the real estate records in the county or
other appropriate municipality in which the Leased Property is located, or
(D) prevent or interfere with the continued operation and maintenance of the
Leased Property as contemplated by the Operative Documents.
          (l) Leased Property. The present condition and use of the Leased
Property conforms in all material respects with all conditions or requirements
of all existing permits and approvals issued with respect to the Leased
Property, and the present use of the Leased Property and Lessee’s future
intended use of the Leased Property under the Lease does not, in any material
respect, violate any Applicable Law. No notices, complaints or orders of
violations or non-compliance have been issued or, to Lessee’s best knowledge,
threatened or contemplated by any Governmental Authority with respect to the
Leased Property or any present or intended future use thereof or with respect to
any Significant Condemnation or Condemnation of the Leased Property, proposed or
otherwise. All agreements, easements and other rights, public or private, which
are necessary to permit the lawful use and operation of the Leased Property as
Lessee intends to use the Leased Property under the Lease and which are
necessary to permit the lawful intended use and operation of all presently
intended utilities, driveways, roads and other means of egress and ingress to
and from the same have been, or to Lessee’s best knowledge will be, obtained and
are in full force and effect, and Lessee has no knowledge of any pending
modification or cancellation of any of the same.
          (m) Conditions Precedent contained in the Operative Documents;
Default. All conditions precedent contained in this Agreement and in the other
Operative Documents to be satisfied by Lessee have been satisfied in full or
waived in accordance with such Operative Documents. No event has occurred or
would occur after giving effect to the transactions contemplated hereby with
respect to Lessee which would constitute a Default or Event of Default under the
Lease.
          (n) Offering of Notes. Neither Lessee nor anyone acting on behalf of
Lessee, has offered, transferred, pledged, sold or otherwise disposed of any
Note or any interest in any Note to, or solicited any offer to buy or accepted a
transfer, pledge or other disposition of any Note or any interest in any Note
from, or otherwise approached or negotiated with respect to any Note or any
interest in any Note with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, which would constitute a public distribution of the Notes
under the Securities Act, or which would render the disposition of any Note a
violation of Section 5 of the Securities Act or any state securities laws, or
require registration or qualification pursuant thereto or require registration
of Lessee under the Investment Company Act of 1940, as amended, nor will Lessee
act, nor has Lessee authorized or will it authorize any Person to act, in such
manner with respect to any Note.

- 13 -



--------------------------------------------------------------------------------



 



          (o) Trust Indenture Act. The initial offer and sale of the Note to
Lender, in the manner contemplated in the Credit Agreement, are transactions
exempt from the registration requirements of the Securities Act and no indenture
with respect to the Notes is required to be qualified under the Trust Indenture
Act of 1939, as amended.
          (p) Solvency. Lessee is and, upon consummation of the transactions,
contemplated by this Agreement, will be Solvent.
          (q) Indebtedness. The Notes constitute indebtedness for purposes of
federal income taxation.
          (r) Foreign Assets Control Regulations, etc. The use of the proceeds
of the Loans and the Equity Investment will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto.
     SECTION 4.2. Representations Of Lessor. Effective as of the date of
execution hereof and as of the Closing Date, Lessor represents and warrants to
each of the other parties hereto as follows:
          (a) Employee Benefit Plans. Lessor is not and will not be making its
Equity Investment hereunder, and is not performing its obligations under the
Operative Documents, with the assets of an “employee benefit plan” (as defined
in Section 3(3) of ERISA) which is subject to Title I of ERISA, or of a “plan”
(as defined in Section 4975(e)(1)) of the Code).
          (b) Representations and Warranties; No Default. The representations
and warranties of Lessor set forth herein and in each of the other Operative
Documents are true and correct in all respects on and as of the Closing Date as
if made on and as of the Closing Date. Lessor not in default with its respective
obligations under the Operative Documents.
          (c) Authority of Lessor. The execution and delivery of each Operative
Document delivered by Lessor on such date and the performance of the obligations
of Lessor under each Operative Document has been duly authorized by all
requisite action of Lessor.
          (d) Execution and Delivery by Lessor. Each Operative Document
delivered by Lessor on such date has been duly executed and delivered by Lessor.
          (e) Valid and Binding Obligations of Lessor. Each Operative Document
delivered by Lessor on such date is a legal, valid and binding obligation of
Lessor, enforceable against Lessor in accordance with its terms.
          (f) No Conflict. The execution and delivery by Lessor of the Lease,
this Agreement and each other Operative Document to which Lessor is or will be a
party, are not or will not be, and the performance by Lessor of its obligations
under each will not be, inconsistent with its organizational documents, do not
and will not contravene any Applicable Law and do not and will not contravene
any provision of, or constitute a default under, any contractual obligation of
Lessor, do not and will not require the consent or approval of, the giving of
notice

- 14 -



--------------------------------------------------------------------------------



 




to, the registration with or taking of any action in respect of or by, any
Governmental Authority, except such as have been obtained, given or
accomplished, and Lessor possesses all requisite regulatory authority to
undertake and perform its obligations under the Operative Documents.
          (g) Litigation. There are no pending or, to the knowledge of Lessor,
threatened actions or proceeds against Lessor before any Governmental Authority
with respect to any Operative Documents or that would have a material adverse
effect upon the ability of Lessor to perform its obligations under this
Agreement or any other Operative Documents to which it is or will be a party.
          (h) Lessor Liens. No Lessor Liens exist on the Closing Date, and the
execution, delivery and performance by Lessor of this Agreement or any other
Operative Document to which it is or will be a party will not subject the Leased
Property, or any portion thereof, to any Lessor Liens.
     SECTION 4.3. Representations of Guarantor. Effective as of the date of
execution hereof, and as of the Closing Date, Guarantor represents and warrants
to each of the other parties hereto as follows:
          (a) Organization; Corporate Powers. Guarantor (i) is a corporation
duly organized and validly existing under the laws of the State of Delaware, and
(ii) has all requisite legal power and authority to enter into this Agreement,
the Guaranty and each other Operative Document to which it is a party (the
“Guarantor Documents”), to perform and observe the terms and conditions hereof,
and has all requisite legal power and authority to own its properties and
conduct its business as currently conducted except for such licenses, permits
and approvals which would not, individually or in the aggregate, have a material
adverse effect on Guarantor’s ability to perform the Guaranteed Obligations.
Guarantor is qualified to do business as a foreign corporation in all
jurisdictions where its ownership of property or the nature of its business
required such qualification except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect on Guarantor. Each
Guarantor Document has been duly authorized, executed and delivered by Guarantor
and constitutes the legal, valid and binding obligation by Guarantor enforceable
against Guarantor in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization and other laws of general
application relating to or affecting the enforcement of creditors’ rights and
general principles of equity.
          (b) Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending against or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor or any
of its Subsidiaries (A) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (B) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Operative Document.
          (c) Conflicts. Guarantor is not subject to any Contractual Obligation
or restriction or to any order, rule, regulation, writ, injunction or decree of
any court or Governmental Authority or to any Applicable Law which materially
and adversely affects its

- 15 -



--------------------------------------------------------------------------------



 




ability to perform the Guaranteed Obligations. The execution, delivery and
performance by Guarantor of each Guarantor Document do not and will not
(i) conflict or result in a breach of or constitute a default under (A) any
Applicable Law in effect as of the date of delivery of the Guarantor Documents,
(B) the articles of incorporation or by-laws of Guarantor, (C) any material
agreement or instrument to which Guarantor is a party or by which it is bound,
or (D) any order, writ, injunction or decree of any court or other Governmental
Authority, or (ii) result in the creation or imposition of any Lien upon
Guarantor’s property pursuant to such agreement or instrument.
          (d) Approvals. The execution, delivery and performance by Guarantor of
each Guarantor Document do not require (i) any stockholder approval or the
consent or approval of any of Guarantor’s creditors (except as have already been
obtained in writing), or (ii) any authorization, consents, or approvals, of or
filings with any Governmental Authority, except for such authorization,
consents, approvals or filings which have been obtained and are in full force
and effect.
          (e) Event of Default. No event has occurred or would occur after
giving effect to the transactions contemplated hereby and by the Guaranty with
respect to Guarantor which would constitute a Default or Event of Default under
the Guaranty. Neither Lessee nor Guarantor is in default in the payment of the
principal or interest on any indebtedness for borrowed money or for its deferred
purchase of property or in default under any instrument or agreement under and
subject to which any such indebtedness has been issued or under any lease, in
any case involving the likelihood of any actions or proceedings against it which
would not have a Material Adverse Effect on Guarantor.
          (f) Compliance with ERISA.
               (i) Guarantor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither Guarantor nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3(3) of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by Guarantor or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of Guarantor
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to Section 401(a)(29) or 412 of the
Code, other than such liabilities or Liens as would not be, individually or in
the aggregate, Material.
               (ii) As of the Closing Date, the present value of the accumulated
benefit obligations under each of the Plans that are subject to Title IV of
ERISA (other than Multiemployer Plans), determined in accordance with Financial
Accounting Standards Board Statement No. 87 as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable

- 16 -



--------------------------------------------------------------------------------



 



to such benefit liabilities by more than the amounts reported in the most recent
Form 10-K filed by Guarantor with the SEC.
               (iii) Guarantor and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that, individually or in the aggregate, are Material.
               (iv) The expected post–retirement benefit obligation (determined
as of the last day of the Borrower’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of Guarantor and its Subsidiaries was approximately
$14,235,000 as of December 31, 2005.
          (g) Solvency. Guarantor is and, upon consummation of the transactions
contemplated by this Agreement and the Guaranty will be Solvent. Transactions
are in furtherance of Guarantor’s ordinary business purposes and in furtherance
of its corporate purposes with no contemplation of insolvency and with no intent
to hinder, delay or defraud any of its present or future creditors.
          (h) Financial Information. None of the consolidated financial
statements for Guarantor’s Fiscal Year ending at December 31, 2005, contains any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained therein not misleading, provided, however, that to the
extent any such information includes or incorporates by reference any
forward-looking statement which reflects the Guarantor’s current view (as of the
date such Forward-Looking Statement is made) with respect to future events,
prospects, projections or financial performance (each, a “Forward-Looking
Statement”), such Forward-Looking Statement is subject to uncertainties and
other factors which could cause actual results to differ materially from such
Forward-Looking Statement. Guarantor represents that the consolidated financial
statements specified above (i) are complete and correct in all material
respects, and (ii) have been prepared in accordance with GAAP consistently
applied, except as otherwise disclosed therein.
          (i) Financial Statements; No Material Adverse Change. Guarantor has
furnished to Administrative Agent, Lender and Lessor the audited consolidated
balance sheet of Guarantor, Lessee and its Consolidated Subsidiaries as of
December 31, 2005 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended. Such
financial statements fairly present the consolidated financial condition of
Guarantor, Lessee and its Consolidated Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since December 31, 2005, there have been no changes with
respect to Guarantor, Lessee or its Subsidiaries which have had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (j) Disclosure. Guarantor has disclosed to Administrative Agent,
Lender and the Lessor all agreements, instruments, and corporate or other
restrictions to which Lessee is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports (including

- 17 -



--------------------------------------------------------------------------------



 




without limitation all reports that Guarantor is required to file with the
Securities and Exchange Commission), written statements contemplated hereby or
by the Guaranty, representation of Guarantor or Lessee contained in any
Operative Document, certificates or other information furnished by or on behalf
of Guarantor or Lessee to Administrative Agent, Lender or Lessor, or anyone on
their behalf, in connection with the negotiation or syndication of this
Agreement or any other Operative Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary,
provided, however, that to the extent any such information includes or
incorporates by reference any Forward-Looking Statement, such Forward-Looking
Statement is subject to uncertainties and other factors which could cause actual
results to differ materially from such Forward-Looking Statement.
          (k) Offering of Notes. Neither Guarantor nor any Person acting on
behalf of Guarantor, has offered, transferred, pledged, sold or otherwise
disposed of any Note or any interest in any Note to, or solicited any offer to
buy or accepted a transfer, pledge or other disposition of any Note or any
interest in any Note from, or otherwise approached or negotiated with respect to
any Note or any interest in any Note with, any person in any manner, or made any
general solicitation by means of general advertising or in any other manner, or
taken any other action, which would constitute a public distribution of the
Notes under the Securities Act, or which would render the disposition of any
Note a violation of Section 5 of the Securities Act or any state securities
laws, or require registration or qualification pursuant thereto or require
registration of Guarantor under the Investment Company Act of 1940, as amended,
nor will Guarantor act, nor has Guarantor authorized or will it authorize any
person to act, in such manner with respect to any Note.
          (l) Trust Indenture Act. The initial offer and sale of the Notes to
each of the Lenders in the manner contemplated in the Credit Agreement are
transactions exempt from the registration requirements of the Securities Act and
(ii) no indenture with respect to the Note is required to be qualified under the
Trust Indenture Act of 1939, as amended.
          (m) Investment Company. Neither Guarantor nor any of its Subsidiaries
is required, and will not be required as a result of the Transaction or the
offer and sale of the Notes under the circumstances contemplated by the Credit
Agreement and this Agreement or the other transactions contemplated by this
Agreement and the other Operative Documents, to register as an “investment
company” under the Investment Company Act of 1940, as amended, and Guarantor is
not “controlled” by an “investment company” as defined in the Investment Company
Act of 1940, as amended.
          (n) Conditions Precedent contained in the Operative Documents;
Default. All conditions precedent contained in this Agreement and in the other
Operative Documents to be satisfied by Guarantor have been satisfied in full or
waived in accordance with such Operative Documents. No event has occurred or
would occur after giving effect to the transactions contemplated hereby with
respect to Guarantor which would constitute a Default or Event of Default under
the Lease.
          (o) Indebtedness. The Notes constitute indebtedness for purposes of
federal income taxation.

- 18 -



--------------------------------------------------------------------------------



 



          (p) Taxes. Guarantor and its Subsidiaries and each other Person for
whose taxes Lessee or any Subsidiaries could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
Lessee or such Subsidiaries, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. As of the Closing Date, the charges,
accruals and reserves on the books of Lessee and its Subsidiaries in respect of
such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.
          (q) Relationship with Lessee. Lessee is Wholly Owned Subsidiary of
Guarantor.
     SECTION 4.4. Representations of Administrative Agent. Effective as of the
Closing Date, Administrative Agent represents and warrants (in its individual
capacity) to each of the other parties hereto as follows:
          (a) Organization; Authority. Administrative Agent (i) is a duly
organized and validly existing corporation organized under the laws of the State
of New York, and (ii) has all requisite power and authority to execute, deliver
and perform the Operative Documents executed by it, or to be executed by it.
          (b) Authority of Lessor. The execution and delivery of each Operative
Document delivered by Administrative Agent on such date and the performance of
the obligations of Administrative Agent under each Operative Document has been
duly authorized by all requisite action of Administrative Agent.
          (c) Execution and Delivery by Administrative Agent. Each Operative
Document delivered by Administrative Agent on such date has been duly executed
and delivered by Administrative Agent.
          (d) Valid and Binding Obligations of Administrative Agent. Each
Operative Document delivered by Administrative Agent on such date is a legal,
valid and binding obligation of Administrative Agent, enforceable against
Administrative Agent in accordance with its terms.
     SECTION 4.5. Representations of Lenders. Effective as of the date of
execution hereof and as of the Closing Date, each Lender represents and warrants
to each of the other parties hereto as follows:
          (a) Employee Benefit Plans. No Lender is nor will be making its Loan
hereunder with the assets of an “employee benefit plan” as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA, or of a “plan” (as
defined in Section 4975(e)(1) of the Code).

- 19 -



--------------------------------------------------------------------------------



 



          (b) Securities Laws. Lender is purchasing the Notes for its own
account for investment only and not with a view towards the resale or
distribution thereof in violation of the Securities Act. Lender is not
participating and does not have a participation in any such distribution or the
underwriting of such distribution. All subsequent offers and sales, if any, of
the Notes by Lender shall be made pursuant to registration of the Notes being
offered and sold under the Securities Act or pursuant to an exemption from
registration; Lender has no present intention of selling or otherwise disposing
of any of the Notes in violation of applicable securities laws and any such
sales may only be made in conformity with all applicable federal and state
securities laws.
SECTION V
COVENANTS
SECTION 5.1. Covenants of Lessee
          (a) Qualification to do Business. Lessee shall remain qualified to do
business in the state where the Leased Property is located.
          (b) Existence; Conduct of Business. Lessee will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and maintain in full force and effect its legal existence and its
respective rights, licenses, permits, privileges and franchises related to the
Lease or the Leased Property and will continue to engage in the same business as
presently conducted or such other businesses that are reasonably related
thereto.
          (c) Compliance with Laws, Etc. Lessee will, and will cause each of its
Subsidiaries to, comply with all Applicable Laws of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws and ERISA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. If at any time an event or condition shall have
occurred and be continuing which results in any Leased Property being in
violation of any Environmental Law, or a notice, complaint, or order or finding
of violation or non-compliance with any Environmental Law shall have been
received by Lessee with respect to any Leased Property, Lessee shall, at its
option, promptly commence and diligently perform all remedial work, at Lessee’s
own cost and expense, necessary or desirable to bring the Leased Property into
full compliance with Environmental Laws by not later than the earlier of
(i) twelve months after the date of discovery of such event or condition and
(ii) the end of the initial term of the Lease with respect to the Leased
Property.
          (d) Maintenance of Property; Insurance (other than of the Leased
Property). Lessee will, and will cause each of its Subsidiaries to, (a) keep and
maintain good and marketable title to all property owned by it subject to no
Liens except Permitted Liens and keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear except where the failure to do so, either individually or the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
(b) maintain as part of a self-insurance program or with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries (other than the
Leased Property), against loss or damage of the kinds

- 20 -



--------------------------------------------------------------------------------



 




customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.
          (e) Payments. Lessee covenants that (A) subject to the exceptions
listed in Section 2.5, Basic Rent as defined in and payable under the Lease
shall be in amounts sufficient from time to time to pay (together with the
Supplemental Rent) all interest, costs and other charges due under this
Agreement (including, without limitation, amounts payable on the Notes, Taxes,
all other charges and costs payable pursuant to Sections 2 and 7 of this
Agreement) on the dates when any such interest or other charges are due
thereunder; (B) the Lease Balance from time to time shall not be less than the
sum of the aggregate amount of (1) the Equity Investment, plus (2) the
outstanding principal amount of the Note; and (C) the sum of the Lessee
Obligation and Lessor Residual Risk Amount shall at all times during the term of
the Lease be sufficient to pay the entire outstanding principal amount of the
Notes and the Equity Investment.
          (f) Use of Purchase Amount. The proceeds of the Loan and the Equity
Investment shall be used for the purchase of the Leased Property, and for
transaction and closing costs related thereto. No part of the proceeds of the
Loan and the Equity Investment will be used, whether directly or indirectly, for
the purchase or carrying of any “margin stock” or to extend credit to others for
such purpose or for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.
          (g) Additional Required Appraisals. If, as a result of any change in
Applicable Law after the date hereof applicable to Lessor or any Lender, an
appraisal of the Leased Property is required during the Basic Lease Term under
Applicable Law with respect to Lessor’s or any Lender’s interest therein, or the
Operative Documents then Lessee shall pay the cost of such appraisal.
          (h) Books and Records. Lessee will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Guarantor in conformity with GAAP.
          (i) Visitation, Inspection, Etc. Lessee will, and will cause each of
its Subsidiaries to, permit any representative of Administrative Agent, any of
the Lenders or Lessor, at such Person’s expense except following a Lease Default
or Lease Event of Default, to visit and inspect its properties, to examine its
books and records and to make copies and take extracts therefrom, and to discuss
its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as Administrative Agent, any of the Lenders or Lessor may reasonably
request after reasonable prior notice to the Lessee; provided, however, if a
Lease Event of Default has occurred and is continuing, no prior notice shall be
required.
          (j) Information. Lessee will furnish to Lessor, Administrative Agent
and Lender such information relating to the business, affairs and financial
condition of Lessee and its Subsidiaries as Lessor, Administrative Agent and any
of the Lenders may from time to time reasonably request, provided, however, that
until Lessee’s financial information is reported

- 21 -



--------------------------------------------------------------------------------



 




separately from Guarantor’s consolidated financial statements, Lessee shall not
be required to provide separate financial statements from those of Guarantor’s.
          (k) Further Assurances. Upon the written request of Lessor or
Administrative Agent, Lessee, at its own cost and expense, will cause all
financing statements (including precautionary financing statements), fixture
filings and other similar documents, to be recorded or filed at such places and
times in such manner, as may be necessary to preserve, protect and perfect the
interest of Lessor, Administrative Agent and Lender in the Leased Property as
contemplated by the Operative Documents.
          (l) Limiting Event. Immediately following the occurrence of a Limiting
Event described in clause (i) of the definition thereof and request by Lessor,
Lessee agrees to assign to Guarantor all of the obligations of Lessee hereunder,
under the Lease and the other Operative Documents on a full recourse basis by
written instrument between Lessee and Guarantor pursuant to which all of the
rights, duties and obligations of Lessee are assigned by Lessee to Guarantor and
all of such rights, duties and obligations of Lessee are assumed by Guarantor.
Such instrument shall be accompanied by such certificates of the Lessee Parties,
opinions of counsel and amendments and supplements to the other Operative
Documents as Lessor and each of the Lenders shall deem necessary to consummate
the foregoing. In furtherance of the foregoing, Lessee shall, and shall cause
the Lessee Parties to, execute, deliver and perform such other agreements,
instruments and documents and make such filings, notices and recordations as may
be necessary to preserve the interests of Lessor, and each of the Lenders, and
the other Indemnitees and shall otherwise cooperate with such parties and give
such further assurances as are reasonably necessary or advisable to effectuate
the foregoing.
          (m) Subordination Agreements. Not later than forty-five (45) days
after the Closing Date, Lessee shall obtain and deliver to Lessor and the
Lenders fully executed Subordination Agreements in the form attached hereto as
Exhibit E, provided however that failure of Lessee to deliver the Subordination
Agreements as required hereby shall not constitute a Lease Event of Default.
     SECTION 5.2. Covenants of Lessor
          (a) Purchase Amount. The proceeds of the Loan will be used by Lessor
solely to acquire the Leased Property and to pay Lessee for certain closing and
transaction costs associated therewith. No portion of the proceeds of the Loan
will be used by Lessor (i) in connection with, whether directly or indirectly,
any tender offer for, or other acquisition of, stock of any corporation with a
view towards obtaining control of such other corporation, (ii) directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any margin stock (or of extending credit to others for
such purpose), or (iii) for any purpose in violation of any Applicable Law.
          (b) Books and Records. Upon ten (10) days’ prior written notice,
Lessor will permit Administrative Agent, each of the Lenders and their
respective representatives to examine, and make copies from, Lessor’s books and
records solely with respect to this Transaction and not generally, and to visit
the offices and properties of Lessor for the purpose of examining such
materials, and to discuss Lessor’s performance hereunder with any of its
officers

- 22 -



--------------------------------------------------------------------------------



 




and employees provided, however, if an Event of Default shall have occurred that
is not the result of a Lease Event of Default, one (1) Business Day prior notice
shall be required.
          (c) Liens. Lessor shall not consent to or suffer or permit any Lessor
Lien against the Leased Property, and Lessor shall promptly discharge each
Lessor Lien and shall indemnify Administrative Agent, each of the Lenders and
Lessee for any diminution in value of the Leased Property resulting from such
Lessor Liens.
          (d) Certificate Concerning Accounting. With respect to any Lessor
other than the original Lessor hereunder, such Lessor covenants that, as
reasonably requested by Lessee from time to time with respect to any accounting
period during which the Lease is or was in effect, Lessor will provide to Lessee
confirmation of facts concerning Lessor and its assets as is necessary to permit
Lessee to determine the proper accounting for the Lease (including updates of
the facts set forth in the representations set forth on Exhibit F hereto);
except that such Lessor will not be required by this provision to (w) provide
any information that is not in the possession or control of Lessor or its
Affiliates, (x) disclose the specific terms and conditions of its leases or
other transactions with other parties or the names of such parties, (y) make
disclosures prohibited by any law applicable to Lessor or The Bank of
Tokyo-Mitsubishi UFJ, Ltd., or (z) disclose any other information that is
protected from disclosure by confidentiality provisions in favor of such other
parties or would be protected if their agreements with Lessor contained
confidentiality provisions similar in scope and substance to any confidentiality
provisions set forth in the Operative Documents for the benefit of Lessee or its
Affiliates. Lessor will represent that information provided by it pursuant to
this clause is true and complete in all material respects, but only to the
knowledge of Lessor as of the date it is provided.
          (e) Further Assurances. During the term of the Lease, Lessor will take
certain actions set forth in clauses (I) – (X) below to facilitate the use of
the Leased Property permitted by the Lease; subject, however, to the following
terms and conditions:
               (i) This subsection (e) will not impose upon Lessor the
obligation to take any action that can be taken by Lessee, Lessee’s Affiliates
or anyone else other than Lessor in its capacity as the owner of record title to
the Leased Property.
               (ii) Lessor will not be required by this subsection (e) to incur
any expense or to make any payments to another Person unless Lessor has received
funds from Lessee, in excess of any other amounts due from Lessee under any of
the Operative Documents, sufficient to cover all such expenses or payments or
other Persons.
               (iii) Lessor will not be required by this subsection (e) to incur
or assume any potential liability to another Person.
               (iv) Lessor will have no obligations whatsoever under this
subsection (e) at any time when a Lease Default or a Lease Event of Default has
occurred and is continuing.
               (v) Lessee must request any action to be taken by Lessor pursuant
to this subsection (e), and such request must be specific and in writing
delivered to Lessor, Administrative Agent and each Lender.

- 23 -



--------------------------------------------------------------------------------



 



               (vi) No action may be required of Lessor pursuant to this
subsection (e) that could constitute a violation of any Applicable Laws or
compromise or constitute a waiver of Lessor’s rights under other provisions of
this Agreement or any of the other Operative Documents or that for any other
reason is reasonably objectionable to Lessor.
               (vii) The Required Lenders shall have received prior notice of
such action and shall have consented thereto, which consent will not be
unreasonably withheld if the other conditions above have been satisfied.
During the Basic Lease Term, if reasonably requested by Lessee and subject to
the conditions listed above, Lessor will execute or consent to, or exercise or
assist Lessee to exercise rights under any: (I) grant of easements, licenses,
rights of way, and other rights in the nature of easements encumbering the Land
or the Improvements, (II) release, relocation or termination of easements,
licenses, rights of way or other rights in the nature of easements which are for
the benefit of the Land or Improvements or any portion thereof, (III) dedication
or transfer of portions of the Land not improved with a building, for road,
highway or other public purposes, (IV) agreements (other than with Lessee or its
Affiliates) for the use and maintenance of common areas, for reciprocal rights
of parking, ingress and egress and amendments to any covenants and restrictions
affecting the Land or any portion thereof, (V) documents required to create or
administer a governmental special benefit district or assessment district for
public improvements and collection of special assessments, (VI) instruments
necessary or desirable for the exercise or enforcement of rights or performance
of obligations under any Permitted Liens or any contract, permit, license,
franchise or other right included within the term “Leased Property”,
(VII) modifications of Permitted Encumbrances, (VIII) permit applications or
other documents required to accommodate any construction permitted by the Lease,
(IX) confirmations of Lessee’s rights under any particular provisions of the
Operative Documents which Lessee may wish to provide to a third party, or (X)
tract or parcel map subdividing the Land into lots or parcels or adjusting
boundaries between lots. However, the determination of whether any such action
is reasonably requested or reasonably objectionable to Lessor may depend in
whole or in part upon the extent to which the requested action may result in a
lien to secure payment or performance obligations against Lessor’s interest in
the Leased Property, may cause the value of the Leased Property to be less than
the Lease Balance (after taking into account any payments made against the Lease
Balance that may result from such action), or may impose upon Lessor any present
or future obligations greater than the obligations Lessor is willing to accept,
despite the indemnifications provided by Lessee herein.
Any and all Claims incurred by Lessor because of any action taken pursuant to
this subsection (e) will be the responsibility of Lessee.
          (f) Actions Permitted by Lessee Without Lessor’s Consent. No refusal
by Lessor to execute or join in the execution of any agreement, application or
other document requested by Lessee pursuant to the preceding subsection (e) will
prevent Lessee from itself executing such agreement, application or other
document, so long as Lessee is not purporting to act for Lessor and does not
thereby create or expand any obligations or restrictions that encumber Lessor’s
title to the Leased Property. Further, so long as no Lease Default or Lease
Event of Default has occurred and is continuing, Lessee shall do the following
in Lessee’s own name and to the exclusion of Lessor during the Basic Lease Term:

- 24 -



--------------------------------------------------------------------------------



 



               (i) perform obligations arising under and exercise and enforce
the rights of Lessee or the owner of the Leased Property under the Purchase
Agreement or under Permitted Liens that existed prior to the execution and
delivery of the Operative Documents (including the right to receive rents
payable pursuant to the Existing Space Leases and to enforce or terminate any
Existing Space Lease in the event of any default by the tenant thereunder and
including all obligations of the lessor under the Existing Space Leases); and
               (ii) perform obligations arising under and exercise and enforce
the rights of Lessee or the owner of the Leased Property with respect to any
warranty given by any contractor who has in the past or may during the term of
the Lease construct, repair, replace or service any Improvements (including
roof, HVAC and elevators) or any building permits given with respect to the
Leased Property.
          (g) Waiver of Landlord’s Liens. Lessor waives any security interest,
statutory landlord’s lien or other interest Lessor may have in or against
computer equipment and other tangible personal property placed on the Land from
time to time that Lessee or its Affiliates own or lease from other lessors and
which do not constitute Leased Property; however, Lessor does not waive its
interest in or rights with respect to equipment or other property included
within the “Improvements” as described in the definition thereof. Although
computer equipment or other tangible personal property may be “bolted down” or
otherwise firmly affixed to Improvements, it will not by reason thereof become
part of the Improvements if it can be removed without causing structural or
other material damage to the Improvements and without rendering HVAC or other
major building systems inoperative and if it does not otherwise constitute
Improvements as provided in the definition thereof.
Without limiting the foregoing, Lessor acknowledges that Lessee may obtain
financing from other parties for inventory, furnishings, equipment, machinery
and other personal property that is located in or about the Improvements, but
that is not included in or integral to the Leased Property, and to secure such
financing Lessee may grant a security interest under the Texas Uniform
Commercial Code in such inventory, furnishings, equipment, machinery and other
personal property. Further, Lessor acknowledges that the lenders providing such
financing may require confirmation from Lessor of its agreements concerning
landlord’s liens and other matters set forth in this subclause (g), and if
reasonably requested by Lessee, Lessor will provide such confirmation.
          (h) Confirmation by Lessor. Upon reasonable advance request by
Guarantor in connection with Guarantor’s preparation of its annual audited
financial statements, Lessor shall deliver to Guarantor a confirmation in the
form attached hereto as Exhibit D.
     SECTION 5.3. Covenants of Guarantor
          (a) Certificates. Guarantor agrees that from time to time so long as
this Agreement and the other Guarantor Documents are in effect but not more
frequently than annually, except upon and after the occurrence and continuance
of a Lease Default or Event of Default, it will promptly, but in no event later
than fifteen (15) days after request by Administrative Agent, any of the Lenders
or Lessor, execute, acknowledge and deliver to Lessor, Administrative Agent, and
each of the Lenders a certificate stating: (i) that the Guaranty is

- 25 -



--------------------------------------------------------------------------------



 




unmodified and in full force and effect (or if there have been modifications,
that the Guaranty is in full force and effect as modified, and identifying such
modification agreements); (ii) whether or not there is an existing Lease Default
or Lease Event of Default and, if there is any such Default or Event of Default,
specifying the nature and extent thereof and actions, if any, that are being
taken to cure such Default or Event of Default; and (iii) whether or not
Guarantor believes there to be any setoffs, defenses or counterclaims against
enforcement of the obligations to be performed hereunder existing in favor of
Guarantor.
          (b) Limiting Event. Immediately following the occurrence of a Limiting
Event described in clause (i) of the definition thereof and request by Lessor,
Guarantor agrees to assume all of the obligations of Lessee hereunder, under the
Lease and the other Operative Documents on a full recourse basis by written
instrument between Lessee and Guarantor pursuant to which all of the rights,
duties and obligations of Lessee are assigned by Lessee to Guarantor and all of
such rights, duties and obligations of Lessee are assumed by Guarantor. Such
instrument shall be accompanied by such certificates of the Lessee Parties,
opinions of counsel and amendments and supplements to the other Operative
Documents as Lessor and each of the Lenders shall deem necessary to consummate
the foregoing. In furtherance of the foregoing, Guarantor shall, and shall cause
the Lessee Parties to, execute, deliver and perform such other agreements,
instruments and documents and make such filings, notices and recordations as may
be necessary to preserve the interests of Lessor, each of the Lenders, and the
other Indemnitees and shall otherwise cooperate with such parties and give such
further assurances as are reasonably necessary or advisable to effectuate the
foregoing.
          (c) Relationship of Guarantor and Lessee. Guarantor shall at all times
cause Lessee to remain a wholly owned Subsidiary of Guarantor.
          (d) Provisions of the Lennox Revolver Incorporated by Reference.
Guarantor shall at all times comply with the following Sections of the Lennox
Revolver (as construed for purposes of this subsection in accordance with the
provisions set forth below), all of which Sections are hereby incorporated by
reference:
     (1) Section 5.01 (which is titled, “Compliance with Laws”);
     (2) Section 5.02 (which is titled, “Insurance”);
     (3) Section 5.03 (which is titled, “Maintenance of Properties and Lines of
Business”);
     (4) Section 5.04 (which is titled, “Payment of Taxes”);
     (5) Section 5.05 (which is titled, “Corporate Existence, etc.”);
     (6) Section 5.08 (which is titled, “Environmental Matters”);
     (7) subject to the qualification set out below, Section 5.09 (which is
titled, “Transactions with Affiliates”);
     (8) Section 5.10 (which is titled, “Mergers, Consolidation, etc..”);

- 26 -



--------------------------------------------------------------------------------



 



     (9) Section 5.15 (which is titled, “Financial Covenants”);
     (10) Section 5.18 (which is titled, “Financial and Business Information”);
     (11) Section 5.19 (which is titled, “Inspection; Confidentiality”); and
     (12) Section 5.20 (which is titled, “Books and Records”).
Notwithstanding the incorporation of Section 5.09 of the Lennox Revolver into
this Agreement by reference, for purposes of this Agreement, those Sections will
not be construed to restrict any payments or transactions between Guarantor and
any Subsidiary or between any Subsidiaries of Guarantor that, according to
Section 5.16 of the Lennox Revolver (which is titled, “Limitation on Restrictive
Agreements”), are not to be restricted.
For purposes of determining requirements, calculations, Lease Defaults or Lease
Events of Defaults established in this Agreement or other Operative Documents by
reference to the Lennox Revolver, the Lennox Revolver will be construed as if:
     •      the Lennox Revolver continued indefinitely (and obligations of
Guarantor remained outstanding thereunder) notwithstanding any expiration or
termination thereof;
     •      no modification of, or waiver under, the Lennox Revolver had been
executed or granted after the Closing Date other than written modifications or
waivers approved in writing by Lessor and the Required Lenders;
     •      the Lennox Revolver required Lessee to deliver to Lessor and
Administrative Agent copies of the notices and certificates required by the
provisions listed above contemporaneously with the delivery of the original
notices and certificates to any agent or lender under the Lennox Revolver
(except that (i) in cases where the Lennox Revolver requires notice of any
Default or Event of Default, such requirement will be construed to require
notice of a Lease Default or Lease Event of Default, and (ii) any certificate of
compliance or similar notice required of Guarantor by the Lennox Revolver will
include such modifications as may be appropriate to allow Lessor and Lessee to
determine compliance with the Operative Documents by Lessee and Guarantor,
rather than Guarantor’s compliance with the Lennox Revolver);
     •      the Lennox Revolver required Lessor’s and Required Lender’s approval
or consent to anything for which the Lennox Revolver requires the consent or
approval of any Agent or Lender thereunder, including any document, instrument
or provision that any of the Sections listed above describes as being “in form
and substance satisfactory to” (or by words of like effect) any Agent or Lender
thereunder.
          (e) Notices. Financials. Guarantor agrees to deliver copies of all
financial information that is required to deliver pursuant to clause (d) above
to each Lender and to Lessor.

- 27 -



--------------------------------------------------------------------------------



 



SECTION VI
TRANSFERS BY LESSOR AND LENDERS
     SECTION 6.1. Transfers by Lessor or Lender. Neither Lessor nor Lender shall
assign, convey or otherwise transfer all or any portion of its right, title or
interest in, to or under the Operative Documents or the Leased Property except
(a) as provided in the Operative Documents or (b) to The Bank of
Tokyo-Mitsubishi UFJ, Ltd., to Mizuho Corporate Bank, or to another bank,
investment bank, trust company, capital company, leasing company, insurance
company, finance company, commercial credit corporation, pension fund,
“qualified institutional buyer” or accredited investors as each are defined
under the Securities Act, or other financial institution, or (c) to any of
successors or Affiliates of the entities listed in the preceding clause (b) that
(1) is organized under the laws of the United States, any state thereof or the
District of Columbia, (2) that has a combined capital and surplus (after
deduction of the amount of intangible assets) or, if applicable, consolidated
tangible net worth, of not less than $50,000,000, (3) in the case of a transfer
by Lessor, can make and does make the representations to Lessee set forth on
Exhibit D attached hereto, and/or evidences to Lessee’s reasonable satisfaction
that it is a “business” as defined under FIN 46 and (4) in the case of a
transfer by Lender, can make and does make the representations to Lessee which
Lender has made in Section 4.5; provided, however, that if any such transfer
includes the transfer of legal title to the Leased Property, Lessor shall have
provided Lessee with at least fifteen (15) days prior notice of its intention to
convey such title to the Leased Property, together with such information
regarding the proposed transferee as is reasonably requested by Lessee, and
Lessee shall not have elected to exercise its purchase option as provided in the
Lease. However, nothing in this provision will be construed to prevent Lessor or
Lender from contractually sharing risks or rewards of the Transaction with third
parties (participants) that are not made parties to the Operative Documents.
SECTION VII
INDEMNIFICATION
     SECTION 7.1. General Indemnification. Subject to Section 7.6 hereof, Lessee
and Guarantor jointly and severally agree, whether or not any of the
transactions contemplated hereby shall be consummated, to assume liability for,
and to indemnify, protect, defend, save and hold harmless each Indemnitee, on an
After-Tax Basis, from and against, any and all Claims that may be imposed on,
incurred by or asserted, or threatened to be asserted, against such Indemnitee
(whether because of action or omission by such Indemnitee or otherwise), whether
or not such Indemnitee shall also be indemnified as to any such Claim by any
other Person and whether or not such Claim arises or accrues prior to any
Closing Date or after the Termination Date, in any way relating to or arising
out of:
          (a) the Transaction, any of the Operative Documents or any of the
transactions, agreements or instruments contemplated thereby, and any amendment,
modification or waiver in respect thereof; or
          (b) the Leased Property or any part thereof or interest therein;
          (c) the purchase, design, construction, preparation, installation,
inspection, delivery, non-delivery, acceptance, rejection, ownership,
management, possession, operation,

- 28 -



--------------------------------------------------------------------------------



 




rental, lease, sublease, repossession, maintenance, repair, alteration,
modification, addition, substitution, storage, transfer of title, redelivery,
use, financing, refinancing, disposition, operation, condition, sale (including,
without limitation, any sale pursuant to the Lease), return or other disposition
of all or any part of any interest in the Leased Property or the imposition of
any Lien (or incurring of any liability to refund or pay over any amount as a
result of any Lien) thereon or on any other collateral securing the Notes,
including, without limitation: (1) Claims or penalties arising from any
violation or alleged violation of law or in tort (strict liability or
otherwise), (2) latent or other defects, whether or not discoverable, (3) any
Claim based upon a violation or alleged violation of the terms of any
restriction, easement, condition or covenant or other matter affecting title to
the Leased Property or any part thereof, (4) the making of any Alterations in
violation of any standards imposed by any insurance policies required to be
maintained by Lessee pursuant to the Lease which are in effect at any time with
respect to the Leased Property or any part thereof, (5) any Claim for patent,
trademark or copyright infringement, (6) Claims arising from any public
improvements with respect to the Leased Property resulting in any charge or
special assessments being levied against the Leased Property or any Claim for
utility “tap-in” fees, and (7) Claims for personal injury or real or personal
property damage occurring, or allegedly occurring, on the Land, Improvements or
Leased Property;
          (d) the offer, issuance, sale or delivery of the Equity Investment and
Notes;
          (e) the breach or alleged breach by Lessee or Guarantor of any
representation or warranty made by it or deemed made by it in any Operative
Document or any certificate required to be delivered by any Operative Document;
          (f) the retaining or employment of any broker, finder or financial
advisor by Lessee or Guarantor to act on its behalf in connection with this
Agreement, or the incurring of any fees or commissions to which Lessor,
Administrative Agent or any of the Lenders might be subjected by virtue of their
entering into the transactions contemplated by this Agreement;
          (g) the existence of any Lien on or with respect to the Leased
Property, any Basic Rent or Supplemental Rent, title thereto, or any interest
therein, including any Liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Leased Property or by reason of labor
or materials furnished or claimed to have been furnished to Lessee, or any of
its contractors or agents or by reason of the financing of any personalty or
equipment purchased or leased by Lessee or Alterations constructed by Lessee,
except in all cases the Liens listed as item (a) in the definition of Permitted
Liens;
          (h) the transactions contemplated hereby or by any other Operative
Document, in respect of the application of Parts 4 and 5 of Subtitle B of Title
I of ERISA and any prohibited transaction described in Section 4975(c) of the
Code;
          (i) any act or omission by Buyer under the Purchase Agreement or any
other Operative Document, and any breach of any requirement, condition,
restriction or limitation in any Deed; or
          (j) any Breakage Costs;

- 29 -



--------------------------------------------------------------------------------



 



provided, however, neither Lessee nor Guarantor shall be required to indemnify
any Indemnitee under this Section 7.1 for any of the following: (1) any Claim to
the extent that such Claim results from the willful misconduct or gross
negligence of such Indemnitee, (2) any Claim resulting from Lessor Liens which
Lessor is responsible for discharging under the Operative Documents, (3) without
limiting the provisions of Section 7.2, any Claim related to the Leased Property
to the extent attributable to acts or events occurring after the expiration of
the Basic Lease Term and the return of the Leased Property to Lessor so long as
Lessor, Administrative Agent, each of the Lenders are not exercising remedies
against Lessee or Guarantor in respect of the Operative Documents, (4) any Claim
to the extent that such Claim results from the breach by Lessor of any covenant,
representation or warranty made by it in any Operative Document, (5) any Claim
to the extent that such Claim results from the breach of Lender of any covenant,
representation or warranty made by it in any Operative Document and (6) Taxes
(in being understood that Section 7.4, rather than this Section 7.1, will govern
Lessee’s obligations in regard to Taxes). It is expressly understood and agreed
that the indemnity provided for herein shall survive the expiration or
termination of, and shall be separate and independent from any other remedy
under this Agreement, the Lease or any other Operative Document.
          SECTION 7.2. Environmental Indemnity. In addition to and without
limitation of Section 7.1, Lessee and Guarantor jointly and severally agree to
indemnify, hold harmless and defend each Indemnitee from and against any and all
claims (including without limitation third party claims for personal injury or
real or personal property damage), losses (including but not limited to any loss
of value of the Leased Property), damages, liabilities, fines, penalties,
charges, suits, settlements, demands, administrative and judicial proceedings
(including informal proceedings) and orders, judgments, remedial action,
requirements, enforcement actions of any kind, and all reasonable costs and
expenses incurred in connection therewith (including, but not limited to,
reasonable attorneys’ and/or paralegals’ fees and expenses), including, but not
limited to, all costs incurred in connection with any investigation or
monitoring of site conditions or any clean-up, remedial, removal or restoration
work by any federal, state or local government agency, arising directly or
indirectly, in whole or in part, out of
               (i) the presence in, on or under the Leased Property of any
Hazardous Materials, or any releases or discharges of any Hazardous Materials
in, on, under, from or onto the Leased Property,
               (ii) any activity, including, without limitation, construction,
carried on or undertaken on or off the Leased Property, and whether by a Lessee,
Guarantor or any predecessor in title or any employees, agents, contractors or
subcontractors of a Lessee, Guarantor or any predecessor in title, or any other
Persons, in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials that
at any time are located or present on or under or that at any time migrate,
flow, percolate, diffuse or in any way move onto or under the Leased Property,
               (iii) to the extent related in any way to the Leased Property,
loss of or damage to any property or the environment (including, without
limitation, clean-up costs, response costs, remediation and removal costs, cost
of corrective action, costs of financial assurance, fines and penalties and
natural resource damages), or death or injury to any Person,

- 30 -



--------------------------------------------------------------------------------



 



and all expenses associated with the protection of wildlife, aquatic species,
vegetation, flora and fauna, and any mitigative action required by or under
Environmental Laws,
               (iv) to the extent related in any way to the Leased Property any
claim concerning lack of compliance with Environmental Laws, or any act or
omission causing an environmental condition that requires remediation or would
allow any governmental agency to record a lien or encumbrance on the land
records, or
               (v) any residual contamination in, on or under the Leased
Property, or affecting any natural resources, and to any contamination of any
property or natural resources arising in connection with the generation, use,
handling, storage, transport or disposal of any such Hazardous Materials; in
each case irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances; in any case with respect to the matters described in the foregoing
clauses (i) through (v) that arise or occur prior to or during the Basic Lease
Term, at any time during which Lessee or any Affiliate thereof owns any interest
in or otherwise occupies or possesses the Leased Property or any portion
thereof, or during any period after and during the continuance of any Lease
Event of Default;
provided, however, neither Lessee nor Guarantor shall be required to indemnify
any Indemnitee under this Section 7.2 for (1) any Claim to the extent that such
Claim results from the willful misconduct or gross negligence of such Indemnitee
and (2) any Claim to the extent attributable to acts or events occurring after
the expiration of the Basic Lease Term and the return of the Leased Property to
Lessor pursuant to the Basic Lease. It is expressly understood and agreed that
the indemnity provided for herein shall survive the expiration or termination of
and shall be separate and independent from any other remedy under this
Agreement, the Lease or any other Operative Document.
          SECTION 7.3. Proceedings In Respect Of Claims. With respect to any
amount that a Lessee or Guarantor is requested by an Indemnitee to pay by reason
of Section 7.1 or 7.2, such Indemnitee shall, if so requested by Lessee or
Guarantor and prior to any payment, submit such additional information to Lessee
or Guarantor as Lessee or Guarantor may reasonably request and which is in the
possession of such Indemnitee to substantiate properly the requested payment. In
case any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall notify Lessee or Guarantor of the commencement thereof,
and Lessee shall be entitled, at its expense, to participate in, and, to the
extent that Lessee desires to, assume and control the defense thereof with
counsel reasonably satisfactory to such Indemnitee; provided, however, that such
Indemnitee may pursue a motion to dismiss such Indemnitee from such action, suit
or proceeding with counsel of such Indemnitee’s choice at Lessee’s expense; and
provided further that Lessee and Guarantor jointly and severally may assume and
control the defense of such proceeding only if Lessee and Guarantor shall have
acknowledged in writing their obligations to fully indemnify such Indemnitee (on
and subject to the terms and conditions hereof) in respect of such action, suit
or proceeding, Lessee and Guarantor jointly and severally shall pay all costs
and expenses related to such action, suit or proceeding as and when incurred and
Lessee shall keep such Indemnitee fully apprised of the status of such action
suit or proceeding and shall provide such Indemnitee with all information with
respect to such action suit or proceeding as such Indemnitee shall reasonably
request; and, provided further, that Lessee

- 31 -



--------------------------------------------------------------------------------



 



shall not be entitled to assume and control the defense of any such action, suit
or proceeding if and to the extent that, (A) in the reasonable opinion of such
Indemnitee, (x) such action, suit or proceeding involves any risk of imposition
of criminal liability or any material risk of material civil liability (in
excess of the amount of any liability insurance coverage maintained in favor of
such Indemnitee) on such Indemnitee or (y) such action, suit or proceeding will
involve a material risk of the sale, forfeiture or loss of, the Leased Property
or any material part thereof unless Lessee shall have posted a bond or other
security satisfactory to the relevant Indemnitees in respect to such risk or
(z) the control of such action, suit or proceeding would involve an actual or
potential conflict of interest, or (B) such proceeding involves Claims not fully
indemnified by Lessee which Lessee and the Indemnitee have been unable to sever
from the indemnified claim(s), or (C) an Event of Default has occurred and is
continuing. The Indemnitee may participate in a reasonable manner at its own
expense and with its own counsel in any proceeding conducted by a Lessee in
accordance with the foregoing.
     If Lessee fails to fulfill the conditions to Lessee’s assuming the defense
of any claim on or prior to the date that is fifteen (15) days prior to the date
that an answer or response is required, the Indemnitee may undertake such
defense, at Lessee’s and Guarantor’s joint and several expense.
     Lessee shall not enter into any settlement or other compromise with respect
to any Claim which is entitled to be indemnified under Section 7.1 or 7.2
without the prior written consent of the related Indemnitee, which consent shall
not be unreasonably withheld. Unless a Lease Event of Default shall have
occurred and be continuing, no Indemnitee shall enter into any settlement or
other compromise with respect to any claim which is entitled to be indemnified
under Section 7.1 or 7.2 without the prior written consent of Guarantor, which
consent shall not be unreasonably withheld, unless such Indemnitee waives its
right to be indemnified under Section 7.1 or 7.2 with respect to such Claim.
     Upon payment in full of any Claim by Lessee or Guarantor pursuant to
Section 7.1 or 7.2 to or on behalf of an Indemnitee, Lessee and Guarantor,
without any further action, shall be subrogated to any and all claims that such
Indemnitee may have relating thereto (other than claims in respect of insurance
policies maintained by such Indemnitee at its own expense), and such Indemnitee
shall execute such instruments of assignment and conveyance, evidence of claims
and payment and such other documents, instruments and agreements as may be
reasonably necessary to preserve any such claims and otherwise cooperate with
Lessee and Guarantor and give such further assurances as are reasonably
necessary or advisable to enable Lessee and Guarantor vigorously to pursue such
claims.
     Any amount payable to an Indemnitee pursuant to Section 7.1 or 7.2 shall be
paid to such Indemnitee promptly upon, but in no event later than thirty
(30) days after, receipt of a written demand therefor from such Indemnitee,
accompanied by a written statement describing in reasonable detail the basis for
such indemnity and the computation of the amount so payable.
     If for any reason the indemnification provided for in Section 7.1 or 7.2 is
unavailable to an Indemnitee or is insufficient to hold an Indemnitee harmless
from any Claim intended to be covered thereby, then Lessee and Guarantor jointly
and severally agree to contribute to the amount paid or payable by such
Indemnitee as a result of such Claim in such proportion as is

- 32 -



--------------------------------------------------------------------------------



 



appropriate to reflect not only the relative benefits received by such
Indemnitee on the one hand and by Lessee and Guarantor on the other hand but
also the relative fault of such Indemnitee as well as any other relevant
equitable considerations. It is expressly understood and agreed that the right
to contribution provided for herein shall survive the expiration or termination
of and shall be separate and independent from any other remedy under this
Agreement, the Lease or any other Operative Document.
     SECTION 7.4. General Tax Indemnity
          (a) Lessee and Guarantor jointly and severally agree, whether or not
any of the transactions contemplated hereby shall be consummated, to assume
liability for, pay or cause to be paid, indemnify and save each Indemnitee, on
an After Tax Basis, harmless from and against any and all Impositions.
          (b) Contests. If a written claim for payment is made by any taxing
authority against an Indemnitee for any Imposition with respect to which Lessee
or Guarantor may be liable for indemnity pursuant to this Section 7.4, such
Indemnitee shall give Lessee and Guarantor written notice of such claim promptly
after its receipt, and shall furnish Lessee and Guarantor with copies of such
claim and all other writings received from the taxing authority to the extent
relating to such claim. The Indemnitee shall not pay such claim until at least
thirty (30) days after providing Lessee and Guarantor with such written notice,
unless required to do so by law or regulation. Subject to the conditions set
forth in the following paragraph, Lessee and Guarantor shall be entitled to
contest (acting through counsel selected by Lessee and Guarantor and reasonably
acceptable to the Indemnitee), and control the contest of, any such claim with
respect to an Imposition (a “Tax Claim”) if (i) the contest of the Tax Claim may
be pursued in the name of Lessee or Guarantor; (ii) the contest of the Tax Claim
must be pursued in the name of the Indemnitee but can be pursued independently
from any other proceeding involving a tax liability of such Indemnitee for which
Lessee and Guarantor are not responsible or (iii) the Indemnitee requests that
Lessee and Guarantor control such contest. In the case of all other Tax Claims,
subject to the conditions set forth in the following paragraph, the Indemnitee
shall contest the Tax Claim if Lessee and Guarantor shall request that the
Imposition be contested, and the following rules shall apply with respect to
such contest:
               (1) the Indemnitee shall control the contest of such Tax Claim in
good faith taking into account any and all tax consequences to the Indemnitee,
including, without limitation, those associated with a recharacterization of the
transaction contemplated by the Operative Documents by any taxing authority
(acting through counsel selected by the Indemnitee and reasonably acceptable to
Lessee and Guarantor),
               (2) the Indemnitee shall not otherwise settle, compromise or
abandon such contest without Lessee’s and Guarantor’s prior written consent
except as provided in the concluding paragraph to this Section 7.4(b).
          In either case, the party conducting such contest shall consult with
and keep reasonably informed the other party and its designated counsel with
respect to such Tax Claim, shall provide the other party with copies of any
reports or claims issued by the relevant auditing agents or taxing authority as
well as related portions of tax returns, and shall consider and consult in good

- 33 -



--------------------------------------------------------------------------------



 




faith with the other party regarding any request, including but not limited to
requests (a) to resist payment of Impositions if practical and (b) not to pay
such Impositions except under protest if protest is necessary and proper (but
the decisions regarding what actions are to be taken shall be made by the
controlling party in its sole judgment).
     Notwithstanding the foregoing, no contest with respect to a Tax Claim shall
be required or permitted and Lessee and Guarantor shall be required to pay the
applicable Impositions without contest, unless:
               (1) within thirty (30) days after notice by the Indemnitee to
Lessee and Guarantor of such Tax Claim, Lessee and Guarantor shall request in
writing to the Indemnitee that such Tax Claim be contested; provided that if a
shorter period is required for taking action with respect to such Tax Claim and
the Indemnitee notifies Lessee and Guarantor of such requirement, Lessee and
Guarantor shall use reasonable efforts to request such contest within such
shorter period,
               (2) no Event of Default has occurred and is continuing,
               (3) there is no risk of sale, forfeiture or loss of, or, except
in the case of a Tax Claim involving only disputed state or local property or ad
valorem taxes, the creation of a Lien on Lessee’s interest in, the Leased
Property as a result of such Tax Claim (other than a Permitted Lien); provided
that this clause (3) shall not apply if the Lessee and Guarantor post security
satisfactory to the Indemnitee in its sole discretion, or the Imposition is
fully paid in either manner specified in clause (5) below,
               (4) there is no risk of imposition of any criminal penalties,
               (5) if such contest involves payment of such Imposition, Lessee
and Guarantor shall either advance to the Indemnitee on an interest-free basis,
and with no after-tax cost to such Indemnitee, the amount of the Imposition (a
“Tax Advance”) or pay such Indemnitee the amount payable by Lessee and Guarantor
pursuant to this Section 7.4 with respect to such Imposition,
               (6) Lessee and Guarantor agree to pay (and pay on demand) and
with no after-tax cost to such Indemnitee, all reasonable costs, losses and
expenses incurred by the Indemnitee in connection with the contest of such claim
(including all reasonable legal, accounting and investigatory fees and
disbursements),
               (7) except in the case of a Tax Claim involving only disputed
state or local property or ad valorem taxes, (A) the Indemnitee has been
provided at Lessee’s and Guarantor’s sole expense with an opinion, reasonably
acceptable to such Indemnitee, of independent tax counsel of recognized standing
selected by Lessee and Guarantor and reasonably acceptable to the Indemnitee to
the effect that there is a reasonable basis for contesting such Tax Claim; and
(B) the amount of the disputed federal Taxes in controversy, taking into account
the amount of all similar and logically related Impositions with respect to the
transactions contemplated by the Operative Documents that could be raised in any
other year (including any future year) not barred by the statute of limitations,
exceeds $50,000;

- 34 -



--------------------------------------------------------------------------------



 



               (8) Lessee and Guarantor shall acknowledge in writing their
liability to indemnify the Indemnitee hereunder, on and subject to the terms and
conditions hereof, in respect of such claim if the contest is not successful,
and
               (9) in the case of a judicial appeal, no appeal to the U.S.
Supreme Court shall be required of the Indemnitee or shall be permitted by
Lessee and Guarantor.
     Notwithstanding anything to the contrary contained in this Section 7.4, the
Indemnitee at any time may elect to decline to take any action or any further
action with respect to a Tax Claim and may in its sole discretion settle or
compromise any contest with respect to such Tax Claim without Lessee’s and
Guarantor’s consent if the Indemnitee:
               (1) waives its right to any indemnity payment by Lessee and
Guarantor pursuant to this Section 7.4 in respect of such Tax Claim (and any
other claim for Impositions with respect to any other taxable year and/or with
respect to any other claim, the contest of which is effectively precluded by the
Indemnitee’s declination to take action with respect to the Tax Claim), and
               (2) promptly repays to Lessee and Guarantor any Tax Advance and
any amount paid to such Indemnitee under this Section 7.4 in respect of such
Taxes, but not any costs or expenses with respect to any such contest.
     Except as provided in the preceding sentence, any such waiver shall be
without prejudice to the rights of the Indemnitee with respect to any other Tax
Claim.
          (c) Reports. In the case of any report, return or statement required
to be filed with respect to any Impositions that are subject to indemnification
under this Section 7.4 and of which the Guarantor or the Lessee has knowledge,
the Guarantor or the Lessee, as the case may be, shall promptly notify such
Indemnitee of such requirement and, at the expense of the Guarantor and the
Lessee (i) if the Guarantor or the Lessee, as the case may be, is permitted
(unless otherwise requested by such Indemnitee) by Applicable Law, timely file
such report, return or statement in its own name or (ii) if such report, return
or statement is required to be in the name of or filed by such Indemnitee or
such Indemnitee otherwise requests such report, return or such statement for
filing by such Indemnitee in such manner as shall be satisfactory to such
Indemnitee and send the same to such Indemnitee for filing no later than fifteen
(15) days prior to the due date therefor. In any case in which such Indemnitee
will file any such report, return or statement, the Guarantor or the Lessee
shall, upon written request of such Indemnitee, provide such Indemnitee with
such information as is reasonably necessary to allow such Indemnitee to file
such report, return or statement.
          (d) Forms. If any Indemnitee is not created or organized under the
laws of the United States or any state or political subdivision thereof, such
Indemnitee will furnish to the Agent upon the request of the Lessee, to the
extent required for U.S. federal income tax purposes, Internal Revenue Service
Form W-8 BEN or Form W-8 ECI or any subsequent versions of such forms or
successors thereto as evidence of such Indemnitee’s complete exemption from the
withholding of U.S. federal income tax with respect to indebtedness of the
Lessee for federal income tax purposes. Such forms shall be delivered by such
Indemnitee (i) on

- 35 -



--------------------------------------------------------------------------------



 




or before the date such Indemnitee becomes a party to any of the Operative
Documents and promptly before the expiration, obsolescence or invalidity of any
form previously delivered by such Indemnitee and (ii) before or promptly after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Lessee pursuant to this Section 7.4, unless,
in the case of either clause (i) or (ii), as a result of the adoption of or a
change in applicable law, regulation or, in each case, the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (including any statute, treaty, ruling or regulation by a governmental,
judicial or taxing authority), such Indemnitee is not entitled to provide such a
form. The Agent and the Lessee shall be entitled to rely on such forms in its
possession until receipt of any revised or successor form pursuant to the
preceding sentence.
     SECTION 7.5. Increased Costs, Etc.
          (a) Alternate Rate. Notwithstanding any other provisions herein, if
any requirement of law, regulation, order or decree or any change therein or in
the interpretation or application thereof shall make it unlawful for Lessor or
Lenders to make or maintain or supply the Equity Investment or the Loan
respectively, at a rate based on the LIBOR Rate as contemplated by the Operative
Documents, then the Loans and Equity Investment outstanding, if any, shall, if
and when required by such law, be converted automatically to bear interest at a
rate reasonably comparable to the applicable LIBOR Rate, plus the Applicable
Margin or other applicable amount pursuant hereto or, if such rate is not
available, at the Alternative Rate. If any such conversion of the interest or
yield rate applicable to the Loans and Equity Investment is made on a day which
is not the end of a Rent Period, Lessee shall pay, on a pro rata basis, to
Lessor and each of the Lenders, as applicable, on such conversion date interest
at the related LIBOR Rate, plus the Applicable Margin or other applicable amount
pursuant hereto on the outstanding principal amount of the Loan and the Equity
Investment to the date of such automatic conversion and, upon the request of
Lessor or any Lender, shall pay to Lessor or such Lender such other amount or
amounts as may be necessary to compensate such party for any loss or expense
which such party deems to be material and which has been sustained or incurred
by such party as a result of such conversion. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by a Lessor or any
Lender to Guarantor shall be conclusive absent manifest error. As soon as
practicable, each of the Lenders and Lessor shall notify Guarantor of any event
of which it has knowledge occurring after the date of this Agreement, which will
cause or is likely to cause a conversion of the interest or yield rate
applicable to the Loan or the Equity Investment, as applicable, pursuant to this
Section 7.5, and each of the Lenders or such Funding Party shall designate a
different funding office or take such other action to avoid the need for, or to
reduce the amount of compensation related to, such conversion of the interest or
yield rate applicable to Purchase Amounts which would not, in the sole opinion
of Lender or Lessor, be otherwise disadvantageous to each of the Lenders or the
Funding Parties.
          (b) Regulatory Changes. If any Regulatory Change occurring after the
date hereof:
               (i) shall subject any of the Lenders to any tax, duty or other
charge with respect to any Note (or its participation therein) or the Equity
Investment, or any of

- 36 -



--------------------------------------------------------------------------------



 



Lenders’ or Lessor’s obligations or right to acquire or hold any Note or the
Equity Investment, as applicable or to provide funding, liquidity, credit or
asset purchase support to a commercial paper conduit in respect of any of the
foregoing (or with respect to its participation in any of the foregoing) or
shall change the basis of taxation of payments to each of the Lenders of the
principal or interest on any Note (or its participation in any of the foregoing)
or to Lessor of the principal or yield on the Equity Investment, or any other
amounts due hereunder or under any funding, liquidity, or credit support
agreement it may have with a commercial paper conduit (collectively, a “Covered
Document”) or Lenders’ or Lessor’s obligations or rights, if any, to acquire or
participate in any Note or the Equity Investment, as applicable or to provide
funding, liquidity, credit or asset purchase support to a commercial paper
conduit in respect of any of the foregoing (or with respect to its participation
in any of the foregoing) (except for changes in the rate of tax on or determined
by reference to the overall net income of each of the Lenders or Lessor or
franchise tax based on capital or net income of each of the Lenders or Lessor
imposed by the United States of America or any state); or
               (ii) shall impose upon any of the Lenders or Lessor, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of any of the Lenders or Lessor, deposits or obligations with or for the
account of any of the Lenders or Lessor or with or for the account of any
Affiliate (or entity deemed by the Federal Reserve Board to be an Affiliate) of
any of the Lenders or Lessor, as applicable or credit extended by any of the
Lenders or Lessors; or
               (iii) shall change the amount of capital maintained or required
or requested or directed to be maintained by any of the Lenders or Lessor; or
               (iv) shall impose any other condition affecting any Note (or its
participation therein) or the Equity Investment or any of Lenders’ or Lessor’s
obligations or right to acquire or hold any Note or the Equity Investment, as
applicable or to provide funding, liquidity, credit or asset purchase support to
a commercial paper conduit in respect of any of the foregoing (or with respect
to its participation in any of the foregoing);
and the result of any of the foregoing is or would be
    (I) to increase the cost to (or impose a cost on) each of the Lenders
funding or acquiring or holding any Note or to Lessor, or loans or other
extensions of credit under any Covered Document or any obligation or commitment
of such Lenders or Lessor with respect to any of the foregoing,
    (II) to reduce the amount of any sum received or receivable by a Lender or
Lessor as successor in interest to a commercial paper conduit under this
Agreement or under any Covered Document (or its participation in any of the
foregoing), or
    (III) to reduce the rate of return on the capital of a Lender or Lessor as a
consequence of its obligations under the Covered Documents (or its participation
therein) to a level below that which such Lender or Lessor, as applicable, could
otherwise have achieved,

- 37 -



--------------------------------------------------------------------------------



 



in each such case by an amount reasonably deemed by such Lenders or Lessor to be
material, then prior to the next scheduled Payment Date, and in any case within
30 days after demand by such Lenders or Lessor (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis of such
demand), then Lessee shall pay directly to such Lenders and Lessor, as
applicable, such additional amount or amounts as will compensate each of the
Lenders for such additional or increased cost (net of any savings) or such
reduction (the “Yield Protection Amount”).
In determining any amount provided for or referred to in this Section 7.5(b),
such affected Lenders and Lessor may use any reasonable averaging and
attribution method that each (in its sole discretion) shall deem applicable. Any
of the Lenders or Lessor when making a claim under this Section 7.5(b) shall
submit to Lessee a statement as to such increased cost or reduced return
(including calculation thereof in reasonable detail), which statement shall, in
the absence of error, be conclusive and binding upon Lessee. None of the Lenders
or Lessor shall be entitled to recover any Yield Protection Amount under this
Section 7.5(b), incurred or accrued more than 180 days prior to the notice
described in this Section 7.5(b), unless the Regulatory Change giving rise to
such Yield Protection Amount is retroactive in its application to such Lenders
or Lessor, as applicable.
          (c) Compliance with Laws. If Lessor or any Lender (each, a “Funding
Party”) shall have determined that compliance by such Funding Party with any
applicable law, governmental rule, regulation or order regarding capital
adequacy of banks or bank holding companies, or any interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Funding Party with any request or directive regarding capital adequacy
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Funding Party’s capital as a consequence of such Funding Party’s obligations
hereunder to a level below that which such Funding Party could have achieved but
for such compliance (taking into consideration such Funding Party’s policies
with respect to capital adequacy immediately before such compliance and assuming
that such Funding Party’s capital was fully utilized prior to such compliance)
by an amount deemed by such Funding Party to be material, then, within thirty
(30) days after demand on Lessee, Lessee shall pay, on a pro rata basis, to such
Funding Party as are so affected such additional amounts as shall be sufficient
to compensate such Funding Parties for such reduced return. A certificate of an
officer of any such Funding Party setting forth the amount to be paid to it and
the basis for computation thereof hereunder shall, in the absence of manifest
error, be conclusive. In determining such amount, such Funding Party may use any
reasonable averaging and attribution methods.
          (d) Calculation of Amounts Owed. If a Funding Party becomes entitled
to claim any additional amounts pursuant to this Section 7.5, it shall promptly
notify Guarantor thereof. A certificate as to any additional amounts payable
pursuant to the foregoing submitted by a Funding Party to Guarantor shall be
conclusive absent manifest error. For purposes of the application of this
Section 7.5, and in calculating the amount necessary to compensate such Funding
Party for any imposition of or increase in capital requirements, such Funding
Party shall determine the applicability of this provision and calculate the
amount payable to it hereunder in a

- 38 -



--------------------------------------------------------------------------------



 




manner consistent with the manner in which it shall apply and calculate similar
compensation payable to it by other borrowers having provisions in their credit
agreements comparable to this Section.
          (e) Reserve Requirements. If any Funding Party shall, at any time,
incur costs associated with reserve requirements pursuant to Regulation D in
connection with the making or maintenance of any Purchase Amount, and if such
costs are not already reflected in the formula for the computation of LIBOR as
set forth in the definition thereof, then Lessee shall immediately pay, on a pro
rata basis, such costs to such Funding Party in accordance with Section 7.5(d).
          (f) Failure to Accept Purchase Amounts. Each of Lessee and Guarantor,
jointly and severally, shall indemnify each Funding Party against any loss,
funding cost, expense or loss of earnings, which such Funding Party may, as a
consequence of Lessee’s failure to accept the proceeds of the Loan and the
Equity Investment on the Closing Date, failure to make a payment on the due date
thereof or the payment, prepayment or conversion of the Loan or the Equity
Investment (including pursuant to Article XIV of the Lease) subject to LIBOR
Rate options hereunder on a day other than a Payment Date, sustain or incur in
liquidating or employing deposits from third parties acquired to effect, fund or
maintain such or any part thereof. If a Funding Party becomes entitled to claim
any additional amounts pursuant to this Section, it shall promptly notify
Administrative Agent, which shall promptly notify each of the Lenders and
Guarantor thereof.
SECTION VIII
MISCELLANEOUS
     SECTION 8.1. Survival of Agreements. The representations, warranties,
covenants, indemnities and agreements of the parties provided for in the
Operative Documents, and the parties’ obligations under any and all thereof,
shall survive the execution and delivery and the termination or expiration of
this Agreement and any of the Operative Documents, the transfer of the Leased
Property to Lessor as provided herein (and shall not be merged into any Deed),
any disposition of any interest of Lessor in the Leased Property, the purchase
and sale of the Notes, payment therefor and any disposition thereof and shall be
and continue in effect notwithstanding any investigation made by any party
hereto or to any of the other Operative Documents and the fact that any such
party may waive compliance with any of the other terms, provisions or conditions
of any of the Operative Documents.
     SECTION 8.2. Notices. Unless otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be addressed to such parties at the addresses therefor as set forth
in Schedule 8.2, as such other address as any such party shall specify to the
other parties hereto, and shall be deemed to have been given (i) the Business
Day after being sent, if sent by overnight courier service; (ii) the Business
Day sent, if sent by messenger; (iii) the day sent, if sent by facsimile or
electronically during business hours of a Business Day (or on the next Business
Day if otherwise sent by facsimile after business hours) and confirmed in
writing via the means set forth in clauses (i) and (ii) hereof; or (iv) three
(3) Business Days after being sent, if sent by registered or certified mail,
postage prepaid.

- 39 -



--------------------------------------------------------------------------------



 



     SECTION 8.3. Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.
     SECTION 8.4. Amendments; Release. No Operative Document may be terminated,
amended, supplemented, waived or modified with respect to Lessee, Guarantor or
any Funding Party, except (a) in the case of a termination, amendment,
supplement, waiver or modification to be binding on the Lessee or Guarantor,
with the written agreement or consent of Lessee or Guarantor, and (b) in the
case of a termination, amendment, supplement, waiver or modification to be
binding on the Funding Parties, with the written agreement or consent of each of
the Funding Parties; provided, however, that subject to Sections 7.1 and 7.2 of
the Credit Agreement, no such termination, amendment, supplement, waiver or
modification shall, without the written agreement or consent of Lessor,
Administrative Agent and each of the Lenders, be made hereto or to the Lease,
the Credit Agreement or the Guaranty. Notwithstanding anything contained herein
or in any other Operative Document to the contrary, no Operative Document, or
portion thereof, may be amended, modified, supplemented or waived except by a
written instrument and any such amendment, modification, supplement or waiver
other than in writing shall be unenforceable and ineffective.
     SECTION 8.5. Headings, etc. The Table of Contents and headings of the
various Articles and Sections of this Agreement are for convenience of reference
only and shall not modify, define, expand or limit any of the terms or
provisions hereof.
     SECTION 8.6. Parties in Interest. Except as expressly provided herein, none
of the provisions of this Agreement is intended for the benefit of any Person
except the parties hereto, the Authorities and their respective successors and
permitted assigns.
     SECTION 8.7. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS
          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
          (b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF TRUSTEE, LENDERS, HOLDER, LESSEE, GUARANTOR OR LESSOR SHALL BE BROUGHT AND
MAINTAINED IN THE

- 40 -



--------------------------------------------------------------------------------



 




COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT, AT THE OPTION
OF LESSOR OR TRUSTEE ACTING AT THE DIRECTION OF THE REQUIRED LENDERS, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND. EACH PARTY HERETO
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT EACH PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS.
          (c) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER OPERATIVE DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OTHER PARTY HERETO. EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH SUCH PARTY ENTERING INTO THIS AGREEMENT AND THE OTHER
OPERATIVE DOCUMENTS.
     SECTION 8.8. Expenses. To the extent not paid from the proceeds of the Loan
or the Equity Investment in the event Lessee and Guarantor, jointly and
severally, agree to pay, as Supplemental Rent, all reasonable and documented
out-of-pocket costs and expenses of Lessor, Administrative Agent and each of the
Lenders in connection with the preparation, execution and delivery of the
Operative Documents and the documents and instruments referred to therein and
any amendment, waiver or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel to such parties)
and of Lessor, Administrative Agent and each of the Lenders in connection with
the enforcement of the Operative Documents and the

- 41 -



--------------------------------------------------------------------------------



 



documents and instruments referred to therein (including, without limitation,
the reasonable fees and disbursements of counsel to such parties). All
references in the Operative Documents to “attorneys’ fees” or “reasonable
attorneys fees” shall mean reasonable attorneys’ fees actually incurred, without
regard to any statutory definition thereof.
     SECTION 8.9. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 8.10. Limited Liability of Lessor. Notwithstanding anything to the
contrary herein or in any of the other Operative Documents, each of
Administrative Agent, Lessee, Guarantor and each of the Lenders agrees that,
except as expressly set forth below, (a) all payments to be made by Lessor in
respect of the Loan, the Notes, the Participation Agreement and the other
Operative Documents shall be made solely from certain payments received pursuant
to the Lease and the Guaranty and proceeds of the Leased Property and only to
the extent that Lessor or Administrative Agent shall have received sufficient
payments from such sources to make payments in respect of the Loan in accordance
with Section 3 of the Credit Agreement; (b) none of Lessor, each Affiliate of
Lessor and each shareholder, partner, officer, director and employee of Lessor
and each Affiliate of Lessor (collectively, the “Lessor Related Parties”) shall
have any personal liability to Lessee, Guarantor, Administrative Agent, any
Lender or any other Person or any successor or assign of any of the foregoing
persons for any claim or obligation based on or in respect of any of the
Operative Documents (including, without limitation, the repayment of the Loan)
or arising in any way from the transactions contemplated by the other Operative
Documents, and (c) no such party shall have any recourse to Lessor or any Lessor
Related Party, except that this provision will not excuse or limit the personal
liability of Lessor or any Lessor Related Party with respect to (i) Lessor’s
Liens claimed by, through or under Lessor or such Lessor Related Party, (ii) its
gross negligence or willful misconduct, and (iii) solely in favor of the
Administrative Agent and Lenders with respect to the Loan, any interest the
Administrative Agent and Lenders may have in or claim to the Lessor Collateral;
provided, however, that nothing in this Section 8.10 shall prevent recourse by
Lessee to all estate, right, title and interest of Lessor in and to the Leased
Property with respect to breaches by Lessor of its express obligations in the
Lease.
     SECTION 8.11. Closing. If this Agreement is executed and delivered prior to
the Closing Date, the parties hereto agree that neither Lessor nor any Lender
shall be obligated to close the transaction and fund the Loan and the Equity
Investment, as applicable, after July 30, 2006.
     SECTION 8.12. Existing Lennox Leases. The parties hereto agree that,
effective as of the Closing Date, each of the Existing Lennox Leases shall
terminate and be deemed to have been replaced in its entirety by the Lease.
[balance of page intentionally left blank/signatures follow]

- 42 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

            LENNOX PROCUREMENT COMPANY INC.,
as Lessee
      By:   /s/ Gregory A. Moseman       Name:   Gregory A. Moseman       
Title:   Assistant Treasurer        LENNOX INTERNATIONAL, INC.,
as Guarantor
      By:   /s/ Gary A. Larson       Name:   Gary A. Larson        Title:   Vice
President, Treasurer        BTMU CAPITAL CORPORATION,
as Lessor
      By:   /s/ Cheryl A. Behan       Name:   Cheryl A. Behan        Title:  
Senior Vice President        MHCB (USA) LEASING AND FINANCE
CORPORATION, as Lender and
Administrative Agent
      By:   /s/ Victor Mora       Name:   Victor Mora        Title:   Vice
President     

S - 1